loren e parks petitioner v commissioner of internal revenue respondent parks foundation petitioner v commissioner of internal revenue respondent docket nos filed date pf is a corporation exempt from income_tax under sec_501 and classified as a private_foundation under sec_509 p is a foundation_manager of pf as defined in sec_4946 during its taxable years ended date through pf made cumulative expenditures of dollar_figure to produce and broadcast and 60-second radio messages as a foundation_manager p agreed to the making of the expenditures r determined that the foregoing expendi- tures were attempts to influence legislation and or the opinion of the general_public and therefore taxable expendi- tures rendering pf and p liable for excise_taxes under sec_4945 and respectively r further determined that because the taxable_expenditures were not timely corrected pf and p were also liable for excise_taxes under sec_4945 and respectively held pursuant to the regula- parks v commissioner tions interpreting sec_4945 a communication refers to a ballot measure if it either refers to the measure by name or without naming it employs terms widely used in connec- tion with the measure or describes the content or effect of the measure held further pf’s expenditures_for the radio mes- sages were taxable_expenditures under sec_4945 or to the extent redetermined herein consequently pf is liable for excise_taxes under sec_4945 to the extent redetermined herein held further p is liable for excise_taxes under sec_4945 to the extent redeter- mined herein held further pf and p are liable for excise_taxes under sec_4945 and respectively to the extent redetermined herein held further the application of sec_4945 and the regulations thereunder to pf and p does not violate the first amendment to the u s constitu- tion and the regulations are not unconstitutionally vague kevin o’connell steven b hval and tara lawrence for petitioners mark alan weiner for respondent opinion gale judge these cases were consolidated for trial briefing and opinion respondent determined excise_tax defi- ciencies for petitioner loren e parks and petitioner parks foundation foundation as summarized in the following tables mr parks docket no year excise_tax sec_4945 sec_4945 dollar_figure big_number big_number dollar_figure big_number big_number big_number all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar united_states tax_court reports foundation docket no tye sec_4940 sec_4945 sec_4945 excise_tax dollar_figure --- --- --- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number liable for excise_taxes the issues for decision are whether expenditures by foundation during its years at issue for the production and broadcast of and 60-second radio messages were taxable_expenditures within the meaning of sec_4945 making foundation imposed by sec_4945 and if so whether foundation is liable for additional excise_taxes imposed by sec_4945 for failing to timely correct the expenditures whether mr parks is liable for excise_taxes imposed by sec_4945 because he knowingly agreed to the making of the expendi- tures whether mr parks is liable for additional excise_taxes imposed by sec_4945 for refusing to agree to correction of the expenditures and whether sec_4945 and the regulations thereunder as applied to petitioners vio- late the first amendment to the constitution background these cases were submitted for decision without trial under rule the stipulation of facts and the accom- panying exhibits are incorporated herein by this reference at the time the petitions were filed mr parks resided in nevada and foundation had its principal_place_of_business in nevada foundation’s status organization support and expenditures foundation’s predecessor was incorporated in oregon in in the internal_revenue_service irs recog- the parties stipulated that the dollar_figure excise_tax deficiency determined under sec_4940 for foundation’s taxable_year ended date is a computational adjustment dependent on our resolution of certain other issues in these cases the predecessor’s name was changed to parks foundation in and the oregon-chartered entity was merged into a newly created nevada non- profit corporation in parks v commissioner nized foundation as a tax-exempt_organization described in sec_501 and further classified it as a private founda- tion as defined in sec_509 a classification it retained throughout the years at issue mr parks has been the sole contributor to foundation since its incorporation during the years at issue foundation was governed by a board_of directors consisting of mr parks and two of his adult sons the primary purposes of foundation as set out in its restated bylaws include enhancing and promoting sport fishing and sport hunting promoting education by researching and presenting to the public issues of general interest or concern and by supporting alternative educational programs and institutions and supporting charitable organizations and activities the goals of which foundation wished to encourage and promote in its taxable years ended date through foundation expended dollar_figure dollar_figure dollar_figure and dollar_figure respectively to produce and 60-second radio messages and broadcast them on commercial radio stations in oregon radio messages mr parks approved all the fore- going expenditures all were made to gregg k clapper the clapper agency or radio stations as mr clapper directed mr clapper or the clapper agency produced the radio mes- sages and arranged for their broadcast the parties have stipulated that mr clapper has a long history of involvement with oregon politics and that the clapper agency produces and arranges for the broadcast of political advertisements mr parks contributed dollar_figure million to foundation in its taxable_year ended date and dollar_figure in its taxable_year ended novem- ber for federal tax purposes foundation used a taxable_year ending no- vember hereinafter references to a specified year or taxable_year of foundation mean the 12-month_period ended november for the speci- fied year in the case of mr parks references to a specified year or taxable_year are to the calendar_year some portion of the expenditure was also for newspaper adver- tisements as discussed infra foundation made the dollar_figure expenditure in by means of a check made out to the are you having trouble hearing what we’re saying committee as the parties have stipulated that this dollar_figure was used by mr clapper or the clapper agency to produce the radio message and to purchase broadcasting air time from radio stations during the fact that a conduit was apparently employed to effect payment is not material united_states tax_court reports oregon ballot measure procedures the oregon constitution confers upon oregon citizens the power of initiative entitling them to propose statutes or amendments to their constitution referred to as measures by petition and to enact or reject them in elections inde- pendent of the oregon legislative assembly or const art iv sec_1 amendments to the oregon constitution can also be proposed by the legislative assembly and referred to oregon citizens for their approval or rejection at the next election id art xvii sec_1 thus measures come before oregon citizens for approval or rejection in elections by ini- tiative when originating from citizens’ petitions and by referral when originating in the legislative assembly see or rev stat ann sec_250 west nine of the ten radio messages at issue in these cases were broadcast in the weeks or months preceding a statewide election in which oregonians voted on measures proposed by initiative or referral during the years at issue the oregon secretary of state was required to prepare a voters pamphlet for every general and statewide special election and mail it to each mailing address in oregon no later than and subsequently days before an election id secs with the parties have stipulated various excerpts from the voters pamphlets prepared with respect to the ballot measures that respondent contends were the subject of the radio messages at issue the parties’ stipulations do not provide an explanation however of the statutorily prescribed proce- dures under which the contents of the voters pamphlets were prepared in the court’s judgment knowledge of these procedures is indispensable to determining the relevance and probative weight to be given the voters pamphlet excerpts that have been stipulated consequently we have taken judicial_notice of the oregon statutes that governed the ballot measures at issue including the statutorily prescribed procedures for developing the in- formation that appeared in the voters pamphlets the findings in this section are based on such judicial_notice in addition to the parties’ stipula- tions for the elections at issue which occurred during and the secretary of state was required to mail the voters pamphlets no less than days before the election or rev stat sec for the election at issue which occurred during the oregon secretary of state was required to mail the voters pamphlets no less than days be- fore the election id applicable for elections held after date parks v commissioner respect to each initiative and referred measure on the ballot in a given election the voters pamphlet was required to con- tain inter alia the ballot title of the measure an explana- tory statement for the measure and a statement estimating the direct financial impact on the state and local govern- ments if the measure were enacted or rev stat sec id sec a committee of five citizens was tasked with preparing the explanatory statement for a measure or rev stat sec id sec which was required to be impartial simple and understandable and not exceed words or rev stat ann sec west the proponents of a measure-the chief peti- tioners in the case of an initiative measure and the president of the senate and the speaker of the house of representatives in the case of a referred measure-were entitled to appoint a ballot title consisted of a caption that reasonably identified the sub- ject matter of the measure simple and understandable statements that de- scribed respectively the result if the measure were approved or rejected and a concise and impartial summary of the measure and its major effect or rev stat ann sec_250 west the attorney_general was required to prepare the ballot title for initiative measures id sec_250 the legislative assembly had the option of preparing the ballot title for referred measures and if it did not the attorney_general was required to do so id sec_250 during the years in issue the financial impact statement was required to be jointly prepared by the oregon secretary of state the state treasurer the director of the oregon department of administrative services and the director of the department of revenue or rev stat sec_250 id the current statute is found at or rev stat ann sec_250 west the oregon secretary of state must also have con- ducted a hearing with reasonable notice to receive suggested changes or other information concerning a proposed financial impact statement and the oregon secretary of state the state treasurer the director of the or- egon department of administrative services and the director of the de- partment of revenue must have considered the suggested changes or other information submitted or rev stat sec_250 and id the current statute is found at or rev stat ann sec_250 and west the current statute is found at or rev stat ann sec a - c west the current statute is found at or rev stat ann sec west united_states tax_court reports the first two members to the committee the secretary of state appointed the next two members of the committee from among the opponents of the measure and the four appointed committee members were to agree on the fifth member or rev stat sec - and id sec - in the absence of agreement the sec- retary of state was authorized to appoint the fifth member or rev stat sec id sec the committee was required to file the explanatory state- ment with the secretary of state who then was charged with holding a hearing to receive suggested changes and other information relating to the explanatory statement or rev stat ann sec and west the com- mittee was required to consider the suggestions and other information submitted at the hearing and could file a revised statement with the secretary of state id sec any person dissatisfied with an explanatory statement for which suggestions were offered at the secretary of state’s hearing could petition the oregon supreme court seeking a different statement id sec see eg novick v bradbury p 3d or content and context of the radio messages the content and context of each radio message at issue are described below arranged by the year in which the expendi- tures for the messages were made the president of the senate was required to appoint a senator and the speaker of the house a representative or rev stat sec b id sec b the current statute is found at or rev stat ann sec b west the current statute is found at or rev stat ann sec - west the current statute is found at or rev stat ann sec the original and any revised explanatory statement was required to be approved by at least three members of the committee or rev stat ann sec west the explanatory statement was also re- quired to indicate any dissenting member id draft ballot titles were subject_to similar procedures or rev stat ann sec_250 west parks v commissioner on the ballot in a date statewide special election was measure the explanatory statement for measure described it as follows explanatory statement in voters approved an amendment to the oregon constitution establishing requirements for work programs for state prison inmates these provisions in the oregon constitution require state corrections officials to establish and operate work and on-the-job training programs so that all eligible inmates are engaged in these program sec_40 hours per week due to a conflict between oregon constitutional provisions and federal_law the department of corrections has shut down some of its most successful and productive prison industries programs this measure modifies existing state prison work program require- ments in the oregon constitution the measure does the following permits the state to continue to operate and expand oregon’s most successful prison industries in compliance with federal_law allows development of additional prison industries programs on date foundation paid dollar_figure for the production and broadcast on oregon radio stations from march through of a radio message which pre- sented the following script in narrative format i’ll bet you thought oregon prisoners would be working hours a week by now back in that’s what voters overwhelmingly told the politi- cians to do but the governor and attorney_general have said no we’re not gonna do it attorney_general hardy myers says the federal government doesn’t like the way oregon pays it’s sic prisoners and so he and the governor have decided to shut down the program entirely some people just don’t think criminals should spend much time in jail they think they can be rehabilitated if they really wanted prisoners to work they’d just change the way we to sic pay them in contrast to the explanatory statements for the other measures con- sidered in this opinion which were prepared by five-citizen committees pursuant to or rev stat ann sec west the explanatory statement for measure was drafted and enacted by the legislature the scripts of all radio messages have been reproduced herein as pre- sented in the parties’ stipulations with apparent errors noted united_states tax_court reports when hardy myers was speaker of the house he took credit for changing oregon’s criminal statutes those changes resulted in the aver- age convicted murderer spending less than years in jail that’s why oregon voters had to step in and take control we said it loudly and clearly put criminals in jail make ‘em do their time and work ‘em while they’re there what oregon voters didn’t say was make a bunch of whiney excuses why you can’t do what we want done foundation’s tax counsel was not asked to review or approve the content of this radio message on date foundation paid dollar_figure for the production and broadcast of four radio messages in two sets of two which aired on oregon radio stations in date the first set of two radio messages expressly referred to measure a citizen-initiated measure on the ballot in oregon’s date general election the explana- tory statement for measure described it as follows explanatory statement this measure creates a statute that sets minimum sentences for major crimes as defined in this measure in addition the measure requires the imposition of an additional sentence of one to three years of imprisonment for any offender who is convicted of a major crime and who was convicted of one or more major crimes within the previous years the measure requires that a presumed sentence of at least months imprisonment be imposed for major crimes committed on or after date the mandatory additional sentence is one year if the offender has one previous conviction for one of the specified crimes within that period two years if the offender has two previous convictions for the specified crimes within that period and three years if the offender has three or more pre- vious convictions for the specified crimes within that period the mandatory additional sentence for previous convictions may not be reduced for any reason the financial impact statement for measure reported estimate of financial impact the mandatory and presumptive sentences imposed under this measure are estimated to require big_number new prison beds by with direct state expenditures_for prison construction and start-up of dollar_figure million by parks v commissioner direct state expenditures_for prison operating costs and debt service are estimated at dollar_figure million in and dollar_figure million in growing to dollar_figure million in the first radio message referring to measure broadcast in date presented the following script in narrative format back when john kitzhaber was senate president legislation was passed that resulted in a convicted murderer given a life sentence actually serving less than years in jail they said they didn’t have enough jail space but then came measure it required mandatory sentences for violent criminals with no possibility of early release and it required the state to build enough jail space they said it would cost billions of dollars but it didn’t and since measure violent crime in oregon has gone down and now measure 61’s on the ballot it requires mandatory sentences for criminals convicted of property crimes you live in portland you get your car stolen or your house burglarized there won’t be jail just probation if measure passes that criminal goes to jail and they’ll have to build enough jail space to keep ‘em there’ll be no early release it’s measure paid for in the public interest by the parks foundation the second radio message referring to measure also broadcast in date presented the following script in narrative format the citizens not the politicians passed measure putting violent criminals in jail up ’till then a convicted murderer with a life sentence served less than years they said it would cost billions but it didn’t and the crime rate went down and now measure you live in portland you get your car stolen your house burglarized there won’t be jail just probation measure was passed by oregon voters in it established man- datory minimum prison sentences for violent crimes united_states tax_court reports with measure that criminal absolutely goes to jail and no early release measure pd for by the parks foundation mr clapper provided drafts of the two measure radio messages to foundation’s tax counsel for his review and approval before their broadcast with respect to the first message the tax counsel sent mr clapper a memorandum stating we have reviewed the text of radio spot m61 the foundation is not permitted to support or oppose any political_candidate or any ballot measures its role is to educate the public about issues of the can- didates and the ballot measures the conclusion of this radio spot is close to an endorsement of the ballot measure but we do not think it goes too far nevertheless you should try to maintain an unbiased pos- ture even though the thrust of the information emphasizes the positive aspects of the ballot measure let us know if there is any other informa- tion you need there is no evidence that foundation’s tax counsel provided any written response with respect to the content of the second message addressing measure the remaining two foundation-funded radio messages broadcast in date both referred to administrative rules also on the ballot for approval in the date general election was measure a citizen-initiated measure that would have amended the oregon constitution to establish a procedure under which certain administrative rules promulgated by state agencies would be required to be reviewed and approved by the state legislature the explanatory statement for measure described it as follows explanatory statement this measure would amend the oregon constitution to create a review and approval process of state_agency administrative rules by the legisla- tive assembly currently no such process exists this process is trig- gered when a petition signed by a specified number of qualified voters is filed with the secretary of state administrative rules are rules and regulations adopted by state agen- cies boards and commissions that generally have the full force and effect of law the number of qualified voters who must sign the petition is equal to two percent of the total number of votes cast for all candidates for gov- parks v commissioner ernor at the last gubernatorial election the petition must specify the administrative rule or rules that the legislative assembly is required to review upon being notified by the secretary of state that a petition meeting the requirements of the measure has been filed the president of the senate must prepare a bill that would approve the administrative rule or rules specified in the petition the president of the senate must then introduce that bill at the next following regular session of the legislative assembly if the petition is filed with the secretary of state during a regular session the bill must be introduced at the next following regular session after the introduction of the bill the legislative assembly may amend the bill to approve only part of a specified rule if the petition specifies more than one rule the bill may be amended to approve fewer than all of the specified rules any rule or part of a rule that is not approved by the passage of a bill has no further force or effect after the session is adjourned the first radio message referring to administrative rules presented the following script in narrative format right now without even knowing it you’re being forced to live under laws created not by elected officials but by non-elected government bureaucrats they’re called administrative rules here’s what happens the legislature passes a law to keep a watchful eye on growth and tells its hired workforce to carry out that law so jack and bev stewart turn acres of polk county brush piles into a horse farm because horses are expensive and easily stolen they want to build a farmhouse so they can be there but the government bureau- crats say no we’re not gonna let you until you earn dollar_figure sic off the property the stewarts say we can’t do that until we get more horses the bureaucrats say tough that’s your problem not ours when a legislator’s asked how government can get away with this he says we never intended for this to happen so the stewarts are stuck all they did was turn acres of noxious weeds into income producing taxpaying farm acreage it’s called administrative rules and you’re gonna hear a lot more about ‘em in the weeks to come the second radio message referring to administrative rules presented the following script in narrative format right now without even knowing it you’re being forced to live under laws created not by elected officials but by non-elected government bureaucrats united_states tax_court reports they’re called administrative rules here’s what happens the good sheppard sic church of clackamas county purchased the only available piece of land in the area to build a new church it’s zoned for farm use but even though the elected legislature passed a state law allowing churches to build on farmland the nonelected bureaucrats made up an administrative rule saying we’re not going to let you do it and it doesn’t matter whether the land is any good or not so in the mean time sic the good shepherd church has been denied a building permit on their own land even though state law says it’s ok it’s called administrative rules and you’re gonna hear a lot more about ‘em in the weeks to come mr clapper also provided drafts of the two radio messages referring to administrative rules to foundation’s tax counsel for his review and approval before their broadcast in response the tax counsel sent mr clapper a memorandum which in full stated as follows we have reviewed the texts of spots labeled m65-1 and m65-2 they appear to comply with the ‘public education’ purpose of the parks foundation if you have further questions please contact us in the date general election oregon voters approved measure which granted victims of crime a variety of constitutional rights with respect to the prosecu- tion of criminal defendants in however the oregon supreme court found measure void in its entirety because it was not passed in compliance with article xvii sec_1 of the oregon constitution which requires a separate vote for each distinct constitutional amendment see armatta v kitzhaber p 2d or in response the elements of measure were divided by the oregon legislative assembly into separate measures for referral to the voters for reapproval measures through were seven of the constituent parts of measure so referred and they appeared on the ballot in oregon’s date state- wide special election the measures sought to make the following amendments to the oregon constitution measure granted victims con- stitutional rights in criminal prosecutions and juvenile court delinquency proceedings measure gave the public through the prosecutor the right to demand a jury trial in parks v commissioner criminal cases measure limited pretrial release of accused persons to protect victims and the public measure allowed murder convictions by to jury votes measure limited immunity from criminal prosecutions for persons ordered to testify about their conduct measure required that the terms of imprisonment announced in court be fully served with certain exceptions and measure banned per- sons convicted of certain crimes from serving on grand juries and criminal trial juries on date foundation paid dollar_figure for the produc- tion and broadcast of two radio messages and the production and publication of a print advertisement in two newspapers combined the radio messages aired times on oregon radio stations the first radio message presented the fol- lowing script in narrative format district state representative jim hill is one of the very few repub- licans in the state house fighting against the victims of crime years ago a wide majority of oregonians voted to get tough on crimi- nals by passing measure but the liberal state supreme court threw it out saying it contained too many subjects the state house has just voted to split measure into separate amendments to be reapproved by the voters who would be against this the liberals and criminal defense lawyers some democrats joined with most of the republicans to support victims’ rights very few republicans didn’t your district state representative jim hill is one of them many victims of crime urged the passage of measure because they wanted the victims to be treated at least as well as the criminals but jim hill fought us all the way the parks foundation paid for this message because we want you to know what your elected officials really do once they get to salem the second radio message was identical to the first except that it substituted district state representative lane shetterly for representative hill a copy of the print advertisement is not in the record but the parties stipulated that it was similar to the radio messages consequently our findings with respect to the expenditure for the radio messages apply equally to any portion devoted to the print advertisements united_states tax_court reports in addition on date foundation paid dollar_figure for the production and broadcast of a third radio message communication which referred by name to measure a ballot measure that had been passed in enacting a statute setting mandatory minimum sentences for certain violent crimes several bills which sought to amend the measure statute were introduced during the regular ses- sion of the oregon legislative assembly in the spring and summer of the communication radio message pre- sented the following script in narrative format portland police have just arrested 32-year-old todd reed for the grue- some serial murders of women but what about todd reed’s criminal history in ’81 he was convicted of burglary in ’82 burglary in ’87 convicted of more burglaries in ’92 he was arrested for counts of rape counts of sodomy counts of kid- naping i sic count each sex abused sic and menacing after plea-bargaining he got a 17-year sentence but this was oregon before measure he spent years in jail but if he was under measure there’d be no early release he’d still be in jail the state senate just voted to allow some violent measure convicts a reduction in prison time now who would do that from the portland area senators kate brown ginny burdick and frank shields and the one most responsible neil bryant of bend the parks foundation paid for this because we want you to know what the politicians really do once they get to salem drafts of the three radio messages foundation funded in were provided to foundation’s tax counsel for his review and approval but there is no evidence that he pro- vided any written response with respect to the content of the messages foundation’s tax counsel sent mr parks a letter dated date at that time foundation was the subject of an investigation by the oregon attorney_general con- cerning inter alia its expenditures_for the broadcast of radio advertisements the investigation had commenced sometime the parties refer to this radio message as communication and we shall as well parks v commissioner before date the letter referenced the oregon attorney general’s investigation and the poor prospects of reaching any mutually agreeable settlement with that office the letter went on to specifically address foundation’s prac- tice of sponsoring information ads on radio and in news- papers in the excerpts which follow sponsoring your own public information ads has produced the most ardent response from the attorney_general the law prohibits a private_foundation form engaging in any activities intended to affect the outcome of an election in other words from lobbying there are two forms of political activity that meet the test they should be clearly distinguished in your mind when the ads are being produced and cir- culated because each has a slightly difference compliance standard the two forms of lobbying are called direct lobbying and grass_roots_lobbying after explaining the difference between direct and grass_roots_lobbying the letter turned specifically to ballot measure initiatives in the following excerpt until this year most of your activities have focused on the ini- tiative process the law takes the view that the voters are the legisla- ture when deciding a sic initiative ballot issue thus communicating with the voters about an initiative issue is direct lobbying rather than grass_roots_lobbying the requirement for urging a particular vote or to contact a legislator is not required this is why the attorney_general is so adamant about condemning your activities they believe you are engaging in direct lobbying you refer to a specific bill or act even when you don’t and you are expressing a point of view a simple excep- tion to these lobbying rules exists which permits the expression of a point of view if the message is educational this is where the gray area comes in and it is the arena in which the main battle with the attorney_general will be waged it is not possible to express a general_rule for you to follow in your political efforts instead we urge you to simply stay focused on the facts do not succumb to emotion or generalizations of good or bad or conservative or liberal it is certainly acceptable to use humor sar- casm and imagery as long as they do not obscure the factual basis of your message date is the date of the earliest email in the record from a financial investigator from the oregon department of justice to founda- tion’s tax counsel the subject of the email concerned the investigator’s ef- forts to obtain the scripts of radio and newspaper advertisements prepared for foundation by mr clapper and the email reflected efforts to obtain the scripts that had preceded the date of the email united_states tax_court reports in foundation expended dollar_figure to produce and broadcast two radio messages the messages were broadcast before the oregon general election held on date appearing on the ballot of that election was measure an initiative measure the explanatory statement for measure described it as follows explanatory statement ballot measure would amend the oregon constitution by linking the rate of growth of state government spending to the rate of growth of per- sonal income in the state the measure would limit all state spending regardless of the source of the funds to no more than percent of total personal income of oregonians earned in the two calendar years imme- diately preceding the budget period biennium if the state collects revenues in excess of the limit the measure would require that those excess revenues be distributed to oregon taxpayers in proportion to the income taxes they paid in the biennium excluded from this distribution are earnings from dedicated investment funds such as retirement_funds or the common school fund the legislature could vote to increase spending beyond the limit but only if the governor specifically declares an emergency and three- fourths of the elected members of both the house and the senate vote for the increased level of spending the limit covers state spending from all sources of funds such as taxes fees federal funds and investment earnings the measure would exclude from the limit proceeds from state-issued bonds although it does include the funds appropriated to repay those bonds for comparison the state has recently experienced a spending level of about percent of personal income the estimated impact of the measure on the state budget would be to limit expenditures to an amount dollar_figure billion less than the projected spending of dollar_figure bil- lion the measure limits state spending the measure does not cut state taxes nor does it direct the legislature or governor how state funds are spent within the new limit the first of the two radio messages broadcast sometime before late date presented the following script in narrative format is oregon state government really growing nearly times faster than the personal income of those who pay its bills oregonians will soon be asked if they want to slow down the growth of their state government here are the facts from to state government grew by cit- izen income grew less than in state income up citizens’ parks v commissioner income just in state incomes up another private pay up less than and in the state income was up and private pay just so what all this means is that over the last years the state increased its income by more than while private pay increased less than our tax dollars to state government have increased nearly times faster than the personal income of its own citizens and those are the state’s own figures paid for by the parks foundation on date oregon’s largest newspaper by cir- culation published an article addressing the claims made in the radio message see james mayer ad’s view of state budget disputed as incomplete oregonian date at c1 the article reported on the radio message as follows summary a radio spot paid for by the parks foundation says the state tax has grown times faster than residents’ personal income conservative businessman loren parks has thrown the first punch in this year’s ballot fight about taxes and government spending launching a statewide radio ad that claims oregon’s budget has grown three times faster than personal income in the past decade but the 60-second spot paid for by the parks foundation fails to account for inflation population growth or the decade-long shift in school finance from local property taxes to the state budget the newspaper article is a stipulated exhibit and the parties stipu- lated its authenticity the parties stipulated that either had the right to object to the admission of any stipulated exhibit on the grounds of rel- evancy and materiality but not on other grounds unless expressly reserved herein in the stipulations petitioners reserved an objection to the article on the basis of evidentiary relevance alone while statements in the article are hearsay petitioners have not ob- jected on that ground and have therefore waived any such objection see fed r evid a 549_f2d_1263 9th cir feder v commissioner tcmemo_2012_10 estate of smith v commissioner tcmemo_2001_303 aff ’d 54_fedappx_413 5th cir statements in newspaper articles that have been admitted without a hearsay objection may be considered for their probative value garcia v commissioner tcmemo_1989_106 kenerly v commissioner tcmemo_1984_117 we overrule petitioners’ relevancy objection the article also reported that mr clapper had advised in an interview that the figures used in the radio message for state revenue and personal income were from oregon tax research a think tank united_states tax_court reports considering those factors growth in state spending has actually been slower than personal income growth in the 1990s specifically with respect to the radio message’s claim that over the past years oregon state revenues had risen by more than while personal income had risen by only the article states the comparison is flawed however because one figure-personal income-is adjusted for population while the other-spending-is not without adjusting for population personal income grew by percent in the same period which is closer to the percent rise in the budget and by focusing on the general fund the ad gives voters a misleading picture of measure which limits total state spending not just the general fund the state’s all funds budget which includes federal funds the gas tax and licenses and other user fees increased per- cent in the past years the article further explains that much of the increase in state spending over the past years was attributable to a citizen-initiated measure that limited local property taxes thereby shifting primary responsibility for financing public schools from localities to the state the article con- cluded accounting for the shift in school funding by adding in all school prop- erty taxes adjusting for population growth and factoring in inflation turns the claim in the parks’ radio ad on its head adjusted figures show that per capita state spending increased only percent over the last decade far less than the percent increase in per capita personal income on date the oregon department of justice charitable activities section filed a lawsuit against founda- tion alleging that foundation had made expenditures from through that constituted taxable_expenditures under sec_4945 thereby violating oregon’s nonprofit cor- poration act or rev stat sec_65 the oregon attorney general’s audit of foundation a principal focus of which was radio advertisements had been ongoing since at least date and foundation’s tax counsel and the oregon attorney gen- eral’s office had made efforts to settle the matter in in date foundation’s tax counsel advised mr parks in a letter that reaching a mutually agreeable settlement with expenditures foundation’s for parks v commissioner the attorney general’s office concerning the issues raised in the audit was unlikely after the filing of the foregoing lawsuit foundation arranged for the production and broadcast of the second radio message at issue for the message presented the following script in narrative format a few weeks ago the parks foundation revealed that over the last years oregon government income has grown by nearly times faster than the personal income of citizen’s who pay for it the state government didn’t like what we said they filed a lawsuit against us but like it or not the general fund budget has gone from dollar_figure to dollar_figure bil- lion and where’s that money gone a big part of it goes to the oregon health plan that just paid a quarter million dollars for a convicted child molester from mexico to receive a bone marrow transplant and brain surgeries for an out of state man gall bladder surgery for an out of state woman and knee replace- ments for a skier who lives off a_trust fund but said he had no income the state government is using taxpayers’ money to intimidate us from revealing this kind of information isn’t that what richard nixon did when he used the irs to go after his political enemies paid for by the parks foundation drafts of both radio messages were provided to founda- tion’s tax counsel for his review and approval but there is no evidence that he provided a written response with respect to the content of the messages examination and request for correction neither foundation nor mr parks filed a form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code for any of the years at issue respondent conducted an examination of foundation’s forms 990-pf return of private_foundation for the years at issue and on date respondent’s revenue_agent sent a letter to foundation’s tax counsel advising of her conclusion that foundation’s expenditures_for the radio messages were taxable_expenditures within the meaning of sec_4945 and of her intention to propose liabilities under sec_145 united_states tax_court reports a for foundation and under sec_4945 for mr parks as a foundation_manager the letter further advised that the agent intended to propose liabilities under sec_4945 for foundation and under sec_4945 for mr parks as foundation_manager citing 99_tc_67 the revenue_agent formally requested that mr parks correct the expendi- tures by letter dated date foundation’s tax counsel advised the revenue_agent that mr parks refused to make the requested correction deficiency determinations in a notice_of_deficiency issued to foundation on date respondent determined that foundation’s expendi- tures for radio messages of dollar_figure dollar_figure dollar_figure and dollar_figure for its taxable years respectively were taxable_expenditures under sec_4945 resulting in liability for excise_tax deficiencies under sec_4945 and because the taxable_expenditures had not been cor- rected under sec_4945 for each year in a notice_of_deficiency issued to mr parks that same day respondent determined that as a result of the foregoing expenditures mr parks was liable for excise_tax deficiencies under sec_4945 and because the taxable_expenditures had not been corrected under sec_4945 for each of the fore- going years both petitioners timely petitioned for redeter- mination and their cases were consolidated discussion i private_foundations and excise_tax enforcement provisions exempting charitable organizations from tax- ation have been included in every income_tax act since the adoption of the sixteenth_amendment see revenue act of the revenue_agent proposed that under the circumstances correction could be accomplished by mr parks’ reimbursing foundation for the tax- able expenditures the notice_of_deficiency determined that foundation’s excise_tax liabil- ity under sec_4945 for is dollar_figure a figure that is dollar_figure more than the amount the parties have stipulated was foundation’s total expenditure for radio messages in that year the act of august ch sec_32 sec_28 stat pincite also parks v commissioner ch sec ii g stat pincite see also 461_us_574 ndollar_figure and since individual taxpayers have been allowed a deduc- tion for contributions to certain charitable organizations see war revenue act of ch sec_1201 sec_40 stat pincite however in the tax reform act of act pub_l_no 83_stat_487 congress enacted a new statutory regime for a subset of sec_501 organiza- tions designated private_foundations and defined for the first time in that legislation as generally speaking all organizations exempt from tax under sec_501 except churches schools hospitals and medical_research organiza- tions or other charitable organizations receiving a substan- tial portion of their support from the general_public or governmental sources public_charities sec_509 congress concluded that private_foundations typically subject_to the control of a single individual family or small_group of per- sons were especially susceptible to having their resources diverted to serve private rather than charitable purposes thereby subverting the rationale for according them tax- exempt status and the benefits of being eligible to receive tax-deductible contributions see s rept no pincite 1969_3_cb_423 consequently in subchapter_a of chapter of the internal_revenue_code congress imposed stricter rules on private_foundations as compared to public_charities generally including excise_taxes on self-dealing transactions and on failures to distribute income see sec_4941 and sec_4942 of particular relevance to these cases in contrast to public char- ities-which are allowed to engage in carrying on propa- ganda or otherwise attempting to influence legislation so long as the foregoing is not a substantial part of the activi- ties of the organization see sec_501 a private founda- tion is subject_to excise_taxes if it expends any amount to carry on propaganda or otherwise to attempt to included a provision exempting charitable organizations from tax but the income_tax system provided for in the act was declared unconstitutional 158_us_601 during the years at issue and currently sec_170 allowed a deduc- tion subject_to certain limitations and verification requirements for con- tributions to domestic sec_501 organizations except organizations testing for public safety paid during the taxable_year united_states tax_court reports influence legislation sec_4945 see sec_4945 and b of further relevance to these cases these excise_taxes also apply if a private_foundation expends any amount for any purpose other than one specified in sec_170 namely religious charitable scientific literary or edu- cational purposes or to foster national or international ama- teur sports competition or for the prevention of cruelty to children or animals sec_4945 congress also concluded that a different enforcement mechanism-the aforementioned excise taxes-was appro- priate for private_foundations whereas the principal enforce- ment mechanism for tax-exempt organizations at the time of enactment of the act had been revocation of tax-exempt status and the attendant forfeiture of eligibility to receive tax-deductible contributions congress believed that loss of exemption was an ineffective sanction in the case of private_foundations instead congress chose to impose excise_taxes on expenditures by private_foundations that it determined should be proscribed reasoning that such an approach would be both more effective and more proportionate to the infrac- tion than loss of tax-exempt status with respect to the excise_taxes the finance_committee report states the committee has concluded that more effective limitations than loss of tax exemption and denial of charitable_contribution_deduction status must be placed on the extent to which tax-deductible and tax-exempt funds can be dispensed by private persons and that these limitations must involve more effective sanctions accordingly the committee has determined that a tax should be imposed upon expenditures by private_foundations for activities that should not be carried on by exempt_organizations such as lobbying electioneering and grass roots cam- paigning s rept no supra pincite c b pincite the ways_and_means_committee report contains substan- tially identical language and further observes that the excise_tax sanction will in most cases be far more propor- tional to the impropriety than is the case under present law providing only the sanction of loss of tax-exempt status h_r rept no pincite 1969_3_cb_200 public_charities were excepted from the stricter as will be discussed in greater depth hereinafter the provisions appli- cable to private_foundations further define what constitutes an attempt to influence legislation see sec_4945 the house version of the legislation would have imposed an excise_tax parks v commissioner rules and excise_taxes on the theory that their exposure to public scrutiny and their dependence on public support would keep them from the abuses to which private_foundations were subject 603_f2d_1274 7th cir aff ’g 70_tc_182 see also h_r rept no supra pincite c b pincite ii petitioners’ liability for excise_taxes under sec_4945 sec_4945 imposes four distinct excise_taxes on taxable_expenditures of private_foundations a taxable_expenditure is any amount_paid or incurred by a private_foundation for any of the prohibited purposes listed in paragraphs through of sec_4945 those purposes include to carry on propaganda or otherwise to attempt to influence legislation and for any purpose other than one specified in sec_170 sec_4945 sec_4945 imposes a tax on the foundation itself equal to of the amount of each taxable_expenditure made by the foundation sec_4945 imposes a tax equal to of a taxable_expenditure on any foundation_manager who agrees to the making of an expenditure knowing that it is a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause a foundation_manager for this purpose includes an officer director or trustee of the foundation or an individual having powers or responsibilities similar to those of the foregoing sec_4946 the subsection a and taxes are des- ignated as first tier taxes sec_4963 more severe second tier taxes are imposed by sec_4945 and when taxable_expenditures are not timely on a private_foundation equal to of the prohibited expenditure and an excise_tax equal to of the prohibited expenditure on the foundation_manager the two-tiered excise_taxes in current law originated in the sen- ate version and were adopted in the conference version of the legislation see h_r conf rept no pincite 1969_3_cb_644 the rate_of_tax imposed by sec_4945 increased to for taxable_expenditures in years beginning after date pension_protection_act of ppa pub_l_no sec_1212 f stat pincite5 the rate_of_tax imposed by sec_4945 increased to for expendi- tures in taxable years beginning after date ppa sec_1212 f stat pincite5 united_states tax_court reports corrected the second_tier_tax on the private_foundation is equal to of the amount of the taxable_expenditure sec_4945 when a second_tier_tax is imposed on the foundation a second_tier_tax equal to of the taxable_expenditure is likewise imposed on any foundation_manager who refused to agree to part or all of the correction sec_4945 respondent determined that foundation’s payments for the production and broadcast of the radio messages were tax- able expenditures he further determined that foundation and mr parks were both liable for first and second tier excise_taxes on the expenditures petitioners argue that they are not liable for excise_taxes because the expenditures_for the radio messages were not taxable_expenditures they also argue that sec_4945 and the regulations thereunder as applied to them are unconstitutionally vague and violate their first amendment rights we begin by considering the application of each excise_tax correction for this purpose means recovery_of the expenditure to the extent possible or where recovery is not possible such additional correc- tive action as is prescribed by regulations sec_4945 a correction will prevent the imposition of the second_tier_tax if it is made before the earlier of the date on which a notice_of_deficiency determining the first_tier_tax is mailed or the first_tier_tax is assessed sec_4945 and i if the second_tier_tax is imposed a correction may still be made during a correction_period that in general runs from the date of the taxable ex- penditure until days after the date of mailing of a notice_of_deficiency extended by any period during which the deficiency cannot be assessed under sec_6213 see sec_4961 sec_4963 if correction occurs within the correction_period then the second_tier_tax shall not be assessed if it is assessed the assessment shall be abated and if collected shall be cred- ited or refunded as an overpayment sec_4961 the correction_period provided in sec_4963 enables a taxpayer to obtain tax_court review of the determination to impose the first and second tier taxes before making the correction and thereby avoiding liability for the second_tier_tax see 99_tc_67 on brief respondent explains that because foundation’s records did not permit him to segregate the costs attributable to the individual radio messages in years when multiple messages were produced he treated foundation’s aggregate payments for the messages in each year as a single expenditure accordingly respondent determined foundation made four taxable_expenditures one in each of its taxable years at issue parks v commissioner a sec_4945 respondent determined excise_tax deficiencies under sec_4945 for foundation of dollar_figure dollar_figure dollar_figure and dollar_figure for its and taxable years respectively respondent argues first that foundation’s expenditures_for the radio messages except communication were taxable_expenditures under sec_4945 because the messages were attempts to influence legislation he further argues in the alternative that all of the expendi- tures for the radio messages including communication were taxable_expenditures under sec_4945 because the expenditures were for nonexempt purposes foundation bears the burden of proving the expenditures were not taxable_expenditures see thorne v commissioner t c pincite 72_tc_131 vacated and remanded on other grounds 659_f2d_1085 7th cir attempts to influence legislation under sec_4945 any amount_paid by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e is a taxable_expenditure sec_4945 provides sec_4945 activities within subsection d -for purposes of subsection d the term taxable_expenditure means any amount_paid or incurred by a private_foundation for- any attempt to influence any legislation through an attempt to affect the opinion of the general_public or any segment thereof and any attempt to influence legislation through communication with any member or employee of a legislative body or with any other government_official or employee who may participate in the formula- tion of the legislation except technical_advice or assistance provided to a governmental body or to a committee or other subdivision thereof in response to a written request by such body or subdivision as the case may be other than through making available the results of nonpartisan analysis study or research sec_53_4945-2 foundation excise_tax regs fur- ther defines attempts to influence legislation for purposes of the sec_4945 excise_taxes by incorporating provisions of the regulations interpreting that phrase as used in sec_4911 applicable to certain electing public_charities see united_states tax_court reports sec_501 sec_4911 sec_53_4945-2 foundation excise_tax regs generally provides that an expenditure is an attempt to influence legislation if it is for a direct or grass_roots_lobbying communication as defined in sec_56 without reference to sec_56_4911-2 and sec_56_4911-2 and sec_56_4911-3 unless it constitutes nonpartisan analysis study or research or technical_advice given to a govern- mental body in response to a written request a direct lobbying communication is any attempt to influ- ence any legislation through communication with a any member or employee of a legislative body or b any government_official or employee other than a member or employee of a legislative body who may participate in the formulation of the legislation but only if the principal purpose of the communication is to influence legislation sec_56_4911-2 pub charity excise_tax regs such a communication will be treated as an attempt to influ- ence legislation only if it refers to specific_legislation and reflects a view on such legislation id subdiv ii legis- lation is defined in the regulations as including action by any state legislature or by the public in a ref- erendum ballot initiative constitutional amendment or similar procedure id para d i for this purpose ‘specific legislation that has already been introduced and a specific legislative pro- posal that the organization either supports or opposes id includes both legislation’ the regulatory definitions of expenditures that are attempts to influ- ence legislation-so-called lobbying expenditures-were made the same for public_charities electing under sec_501 and private_foundations subject_to excise_taxes under sec_4945 because of the similarity of the statutory schemes governing lobbying by each t d 1990_2_cb_112 cf sec_4945 sec_4911 a grass_roots_lobbying communication is any attempt to influence any legislation through an attempt to affect the opinions of the general_public or any segment thereof sec_56_4911-2 pub charity excise_tax regs a communication will be considered a grass_roots_lobbying com- munication only if it refers to and reflects a view on specific_legislation or a specific legislative proposal and in addition encourages the recipient of the communication to take action with respect to such legislation id paras b ii d ii the term action in para d i of the regulation is limited to the introduction amendment enactment defeat or repeal of acts bills resolu- tions or similar items sec_56_4911-2 pub charity excise_tax regs parks v commissioner subdiv ii thus as the regulations clarify a specific legis- lative proposal may be specific_legislation for this purpose even though it has not actually been introduced in the legis- lative body for the jurisdiction where the communication is made the regulations treat communications with the general_public regarding ballot measures as direct lobbying commu- nications iii special rule for referenda ballot initiatives or similar proce- dures -solely for purposes of this sec_4911 of the regulations where a communication refers to and reflects a view on a measure that is the subject of a referendum ballot initiative or similar procedure the general_public in the state or locality where the vote will take place con- stitutes the legislative body and individual members of the general_public are for purposes of this paragraph b legislators accordingly if such a communication is made to one or more members of the general_public in that state or locality the communication is a direct lobbying communication unless it is nonpartisan analysis study or research sec_56_4911-2 pub charity excise_tax regs however such a ballot measure does not become specific_legislation under the regulations until the petition seeking its placement on the ballot is first circulated in the case of a referendum ballot initiative constitutional amendment or other measure that is placed on the ballot by petitions signed by a required number or percentage of voters an item becomes specific legis- lation when the petition is first circulated among voters for signature id para d ii this special rule governing when ballot measures become specific_legislation applies to measures that are placed on the ballot by petitions signed by a required number or percentage of voters id the regulations are silent with a regulatory example illustrates that a specific_legislation proposal can be specific_legislation capable of being influenced by a lobbying com- munication notwithstanding that it has not been introduced in the legisla- tive body where the communication is made an organization based in state a notes in its newsletter that state z has passed a bill to accomplish a stated purpose and then says that state a should pass such a bill the organization urges readers to write their legislators in favor of such a bill no such bill has been introduced into the state a legislature the organization has referred to and reflected a view on a specific legislative proposal and has also encouraged readers to take action thereon sec_56_4911-2 example pub char- ity excise_tax regs united_states tax_court reports respect to a referendum ballot initiative constitutional amendment or similar measure that is placed on the ballot by action of a legislature the regulations’ treatment of a petition-initiated ballot measure as be- coming specific_legislation when the petition is first circulated is thus a temporal standard in finalizing these same regulations however the sec- retary expressly rejected a temporal standard for determining when legis- lation other than petition-initiated ballot measures becomes specific leg- islation finding that such a standard would be underinclusive by failing to cover legislation not yet introduced see t d c b pincite given the regulations’ silence concerning the standard to be applied in de- termining when ballot measures initiated by a legislature become specific_legislation difficult questions of interpretation could arise the radio messages at issue for and were according to re- spondent’s position addressed to petition-initiated ballot measures name- ly measure sec_61 and sec_65 in and measure in on the stipulated facts it is beyond dispute that the expenditures at issue were made and the radio messages were broadcast after petitions were first circulated to place the ballot measures on the ballot thus the ballot measures were specific_legislation within the meaning of the regulations at that time with respect to measure in the radio messages referred to it by name which obviously meant the petition effort had not only started by then but had been successful similarly correspondence between founda- tion and its tax counsel before broadcast of the second set of radio mes- sages in referred to them as m65-1 and m65-2 which persuades us that successful petitions to place measure on the ballot had already circulated at that time with respect to measure in the contem- poraneous newspaper account in the record persuades us that measure had been placed on the ballot at the time the radio messages were paid for and broadcast demonstrating that the petitions to place measure on the ballot had already been circulated at that time the radio message at issue for and two of them for were ac- cording to respondent’s position addressed to legislatively initiated ballot measures namely measure in and measures through in determining these ballot measures’ status as specific_legislation is less clear under the regulations however petitioners have not argued that these ballot measures or the petition-initiated ones were not specific leg- islation within the meaning of the regulations at the time the expendi- tures were made or the radio messages were broadcast they have also not challenged the validity of the regulation that defines members of the gen- eral public as legislators in the case of a referendum ballot initiative or similar measures consequently petitioners have waived any such argu- ments and we assume for purposes of deciding these cases that the ballot measures at issue were specific_legislation within the meaning of sec_56_4911-2 pub charity excise_tax regs when the radio messages were broadcast parks v commissioner under the regulations a communication is not a direct lobbying communication if it constitutes engaging in non- partisan analysis study or research and making available to the general_public or a segment or members thereof or to governmental bodies officials or employees the results of such work sec_53_4945-2 foundation excise_tax regs the regulations define nonpartisan analysis study or research as follows for purposes of sec_4945 nonpartisan analysis study or research means an independent and objective exposition of a particular subject matter including any activity that is educational within the meaning of sec_1_501_c_3_-1 thus nonpartisan analysis study or research may advocate a particular position or viewpoint so long as there is a sufficiently full and fair exposition of the pertinent facts to enable the public or an individual to form an independent opinion or conclusion on the other hand the mere presentation of unsupported opinion does not qualify as nonpartisan analysis study or research id subdiv ii thus a communication to the general_public which refers to a ballot measure that has become specific_legislation and reflects a view on the measure is an attempt to influence legislation under sec_4945 and e unless it makes available the results of nonpartisan analysis study or research as defined in the regulations petitioners argue that except for the two radio messages that specifically refer to measure by name the radio mes- sages are not direct lobbying communications because they do not refer to the ballot measures-in that they do not mention any ballot measure by name respondent argues that a communication can refer to a ballot measure without identifying it by name we agree with respondent petitioners also argue that the radio messages do not encourage the recipient to take action in any of the ways described in treasury regula- tion sec_56_4911-2 however the regulation petitioners cite makes no reference to any encouragement to take action petitioners are appar- ently referring to the regulations’ definition of a grass_roots_lobbying com- munication which requires that the communication encourage the recipi- ent to take action with respect to the legislation at issue see sec_56 b ii c pub charity excise_tax regs but respondent does not con- tend that the radio messages are grass_roots_lobbying communications he contends that they are direct lobbying communications for which there is no requirement that the recipient be encouraged to take action united_states tax_court reports the regulations do not provide a definition of the term refers to but instead elucidate its meaning through illus- trative examples see t d c b pincite the pertinent examples address grass_roots_lobbying but are equally applicable in the case of direct lobbying sec_56_4911-2 example pub charity excise_tax regs explains a pamphlet distributed by organization y states that the president’s plan for a drug-free america which will establish a drug control pro- gram should be passed the pamphlet encourages readers to write or call your senators and representatives and tell them to vote for the president’s plan no legislative proposal formally bears the name president’s plan for a drug-free america but that and similar terms have been widely used in connection with specific_legislation pending in congress that was initially proposed by the president thus the pam- phlet refers to specific_legislation reflects a view on the legislation and encourages readers to take action with respect to the legislation the pamphlet is a grass_roots_lobbying communication by contrast sec_56_4911-2 example pub charity excise_tax regs explains a pamphlet distributed by organization z discusses the dangers of drugs and encourages the public to send their legislators a coupon printed with the statement i support a drug-free america the term drug-free america is not widely identified with any of the many specific pending legislative proposals regarding drug issues the pamphlet does not refer to any of the numerous pending legislative proposals nor does the organization support or oppose a specific legislative proposal the pam- phlet is not a grass_roots_lobbying communication finally sec_56_4911-2 example charity excise_tax regs explains pub a nonmembership organization includes in its newsletter an article about problems with the use of pesticide x that states in part legisla- tion that is pending in congress would prohibit the use of this very dan- gerous pesticide fortunately the legislation will probably be passed write your congressional representatives about this important issue this is a grass_roots_lobbying communication that refers to and reflects a view on specific_legislation and that encourages recipients to take action with respect to that legislation under the regulations a required element of both a direct lobbying communication and a grass_roots_lobbying communication is that each re- fers to specific_legislation sec_56_4911-2 ii a pub char- ity excise_tax regs parks v commissioner on the basis of the principles illustrated in the regulatory examples we hold that a communication refers to a ballot measure within the meaning of the regulations if it either refers to the measure by name or without naming it employs terms widely used in connection with the measure or describes the content or effect of the measure a the lone radio message parks foundation funded in refers to oregon voters having told the politicians in that prisoners ought to be working hours a week and then describes oregon’s governor and attorney_general as having disregarded the voters’ intent by shutting down the prisoner work program the message reiterates that oregon voters had insisted that prison inmates should work by virtue of the earlier vote in referring to prisoners working and the shutdown of pris- oner work programs the message employed terms widely used in connection with measure id para b ii b example as the explanatory statement for measure makes clear the reinstatement of prisoner work programs that had been shut down was the central purpose of the measure on this record we are persuaded that the use of various iterations of the term prison inmate work program in the explanatory statement for measure demonstrates that those and similar terms had been widely used in connec- tion with measure at the time the radio message was broadcast petitioners have offered no evidence to support a contrary conclusion in addition we are persuaded that a comparison of the radio message and the explanatory state- ment demonstrates that the radio message described the gen- eral content of measure consequently the radio message refers to measure within the meaning of the regulations sec_56_4911-2 pub charity excise_tax regs moreover considered in the context of the pendency of measure 49-which according to the explanatory statement was designed to make reinstatement of prisoner work pro- grams possible-the radio message’s emphatic endorsement of the desirability of prisoner work programs means that the message also reflects a view on measure within the meaning of the regulations id subdiv ii b accordingly the radio message is a direct lobbying communication united_states tax_court reports under sec_56_4911-2 pub charity excise_tax regs unless nonpartisan analysis study or research as defined in sec_53_4945-2 founda- tion excise_tax regs discussed infra it constitutes b measure sec_61 and sec_65 were on the ballot in oregon’s date general election measure would have enacted statutory provisions imposing minimum sentences for certain major crimes and mandatory additional sen- tences for certain repeat offenders measure would have amended the oregon constitution to require oregon legisla- tive assembly approval of administrative rules adopted by state agencies when those rules are challenged in a petition signed by a specified number of qualified voters foundation funded two radio messages that referred to measure by name and were broadcast in the month before the election each message reflects a view on measure because each posited that mandatory prison sentences for the crimes covered by measure would result in a reduction in crime in the same manner as had occurred after passage of an earlier measure measure that established mandatory prison sentences for violent crimes accordingly each of these radio messages refers to and reflects a view on measure within the meaning of the regulations each is thus a direct lobbying communication unless it constitutes nonpartisan analysis study or research foundation also paid for the production and broadcast of two additional radio messages in which also aired during the month before the date general elec- tion the subject of which was administrative rules each message cites an example of a seemingly arbitrary and nonsensical government requirement imposed by non-elected government bureaucrats and equates it with administrative rules which-each message goes on to say- you’re gonna hear a lot more about in the weeks to come as noted the radio messages were broadcast just weeks before the election where measure was on the ballot and the explanatory statement for it referred extensively to adminis- trative rules as the focus of the measure on this record we are persuaded that the use of the term administrative rules in the explanatory statement for measure demonstrates parks v commissioner that the term had been widely used in connection with measure at the time the radio messages were broadcast petitioners have offered no evidence to support a contrary conclusion consequently we find that the term administra- tive rules was widely used in connection with measure therefore each message refers to measure within the meaning of the regulations moreover each message reflects a view on measure because each alleges an instance where an administrative rule was both unwarranted and con- trary to legislative intent strongly suggesting the desir- ability of the greater legislative oversight provided for in measure therefore each radio message is a direct lob- bying communication unless it constitutes nonpartisan analysis study or research c measures through were on the ballot in oregon’s date statewide special election the measures were placed on the ballot by action of the oregon legislative assembly after a previously approved ballot measure- measure which proposed a panoply of changes to the oregon constitution affecting the criminal justice system including constitutional rights for victims of crime-was found invalid by the oregon supreme court because the bal- lot measure included multiple constitutional amendments the oregon legislative assembly responded by proposing the contents of measure as separate constitutional amend- ments seven of which were denominated measures through and referring them to the voters for reapproval on date foundation funded the production and broadcast of two radio messages the messages were iden- tical except in their reference to a specific member of the oregon legislature they described the passage of measure its invalidation by the oregon supreme court and the legislature’s subsequent splitting of measure into separate ballot measures to be reapproved by the electorate because the foregoing describes the content and effect of measures through albeit without naming them each radio mes- sage refers to measures through within the meaning of the regulations see sec_56_4911-2 example pub charity excise_tax regs moreover after describing the content and effect of measures through each message united_states tax_court reports posed the rhetorical question who would be against this and suggested that only the liberals and criminal defense lawyers would be consequently we conclude that each radio message reflects a view on measures through within the meaning of the regulations thus each is a direct lobbying communication unless it constitutes nonpartisan analysis study or research d on the ballot for oregon’s general election on date was measure which sought to amend the oregon constitution by limiting biennial state appropriations to no more than of total personal income for the state in the two calendar years immediately preceding the budget period during before the vote foundation paid dollar_figure for the production and broadcast of two radio messages the first message stated is oregon state government really growing nearly times faster than the personal income of those who pay its bills oregonians will soon be asked if they want to slow down the growth of their state government the message then provided data purporting to support the assertion that state government as measured by its income or revenues had grown nearly three times faster than personal income over the past decade the explanatory statement for measure described the measure as linking the rate of growth of state government spending to the rate of growth of personal income in the state given the radio message’s reference to the rate of growth of oregon state government revenues as compared to the rate of growth of personal income coupled with its ref- erence to the fact that oregonians would soon be asked whether they wanted to slow down the growth of their state government we conclude that it refers to measure within the meaning of the regulations it both employs term sec_44 we are mindful of that fact that the radio message equates state gov- ernment growth with revenue growth whereas measure would have lim- ited state government growth by limiting spending growth however be- cause measure directed that any revenue collected above its mandated spending limit be refunded to oregon taxpayers we are persuaded on this record that spending growth and revenue growth were treated inter- parks v commissioner widely used in connection with measure and describes its effect the message’s contention that state revenues had been growing at nearly three times the rate of growth of personal income over the past decade-a growth rate that any reason- able observer would likely think unsustainable-constitutes near-explicit support for the idea that the growth of state expenditures needed to be reigned in by some effective cap as measure would have done consequently we find that the message also reflects a view on measure within the meaning of the regulations it is therefore a direct lobbying communication unless it constitutes nonpartisan analysis study or research the second radio message also asserted like the first that oregon state government had grown three times faster than personal income over the past years but it otherwise dif- fers from the first radio message in three respects first the message asserts that the state government had filed a law- suit against foundation in retaliation for its broadcast of the disclosures about state government growth in the first radio message second it cited several examples of the seemingly inappropriate expenditure of state funds for the health care of nonresidents and wealthy individuals and cited as another example the lawsuit characterized as the state’s use of tax- payer money to intimidate us from revealing this kind of information finally in contrast to the first radio message the second did not state that oregon voters will soon be asked whether they wanted to slow down the growth of their state government the absence of the will soon be asked language tips the balance against a finding that the second radio message is a direct lobbying communication within the meaning of the changeably as equivalent indicators of government growth in discussions of measure consistent with our analysis of the previous radio messages we are persuaded that the explanatory statement’s use of terms that linked the rate of growth of state government to the rate of growth of personal in- come demonstrates that those terms were widely used in connection with measure at the time the radio messages were broadcast petitioners have offered no evidence to support a contrary conclusion united_states tax_court reports regulations while the second message in comparing the rates of growth of state revenues and personal income employs terms widely used in connection with measure the message is more accurately characterized as direct criti- cism of the oregon state government without a suggestion of a remedy the message’s central thrust is no longer advocacy for measure but instead an attack on the oregon state government as wasteful and as retaliatory with respect to its critics sec_56_4911-2 example pub char- ities excise_tax regs describes a scenario where a pamphlet employs terms widely used in connection with a piece of legislation without naming it but the pamphlet also states that the legislation should be passed against that bench- mark the second radio message falls short of reflect ing a view on measure it is therefore not a direct lobbying communication nonpartisan analysis study or research foundation argues that even if the radio messages refer to and reflect a view on the various ballot measures its expenditures_for the messages were not direct lobbying communications or attempts to influence legislation under sec_4945 and the regulations because the radio mes- sages qualify as nonpartisan analysis study or research for the exception nonpartisan analysis study or research requires in the first instance that there have been engagement in nonpartisan analysis study or research that is made available to others sec_53_4945-2 founda- tion excise_tax regs with the exception of the first radio message broadcast in foundation presented no evi- respondent argues on brief that the second radio message’s reference to the first effectively incorporates the will soon be asked language we disagree the first radio message satisfies one element of the regulatory requirements for the nonpartisan analysis study or research exception namely making available to the public the results of research sec_53_4945-2 example foundation excise_tax regs illustrating the requirements of the nonpartisan analysis study or research excep- tion makes clear that the analysis study or research being made avail- able to the general_public may be the private foundation’s own work or re- search and the like collected from others and disseminated the record es- tablishes that some of the statistics reported in the first radio mes- sage were obtained from oregon tax research parks v commissioner dence that the information contained in any of the radio mes- sages was the result of any study or research it conducted or collected from others which gives rise to the presumption that foundation did not conduct or collect any such study or research see 6_tc_1158 aff ’d 162_f2d_513 10th cir moreover the parties have stipulated that the radio messages were all produced at an agency that produces and arranges for the broadcast of political advertisements sug- gesting a source that was not nonpartisan more fundamentally nonpartisan analysis study or research must be an independent and objective exposition of a particular subject matter for purposes of sec_4945 nonpartisan analysis study or research means an inde- pendent and objective exposition of a particular subject matter including any activity that is ‘educational’ within the meaning of sec_1_501_c_3_-1 sec_53_4945-2 foundation excise_tax regs while such an analysis may advocate a particular viewpoint it must nonetheless present a sufficiently full and fair exposition of the pertinent facts to enable the public or an individual to form an independent opinion or conclusion id as noted the regulations provide that nonpartisan anal- ysis study or research includes any activity that is ‘edu- cational’ within the meaning of sec_1_501_c_3_-1 peti- tioners contend that the radio messages qualify both as non- partisan analysis study or research and as educational as used in the statute and the regulations the definitions of educational in sec_1_501_c_3_-1 income_tax regs and nonpartisan analysis study or research in sec_53_4945-2 foundation excise_tax regs both employ the same requirement that any communication which advocates a particular position or viewpoint must present a sufficiently full and fair exposition of the pertinent facts to enable the public or an individual to form an independent opinion or conclusion the requirement is stated in sec_53_4945-2 foundation ex- cise tax regs as allowing advocacy of a particular position or viewpoint so long as there is a sufficiently full and fair exposition of the pertinent facts to enable the public or an individual to form an independent opinion or conclusion the requirement is stated in sec_1_501_c_3_-1 income continued united_states tax_court reports the commissioner has published the criteria he uses for determining whether the full and fair exposition require- ment is satisfied such that advocacy will be treated as edu- cational within the meaning of sec_501 and sec_1_501_c_3_-1 income_tax regs in revproc_86_43 1986_2_cb_729 the criteria focus on the method an organization uses to communicate its viewpoint rather than the viewpoint itself see 102_tc_558 aff ’d on other grounds 37_f3d_216 5th cir a method is not considered edu- cational if it fails to provide a factual foundation for the viewpoint or position being advocated or if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 sec_3 c b pincite revproc_86_43 sec_3 c b pincite provides that the presence of any of the following factors indicates an organization’s method of presenting its viewpoint is not edu- cational the presentation of viewpoints or positions unsupported by facts is a significant portion of the organization’s communications the facts that purport to support the viewpoints or positions are dis- torted the organization’s presentations make substantial use of inflam- matory and disparaging terms and express conclusions more on the basis of strong emotional feelings than of objective evaluations the approach used in the organization’s presentations is not aimed at developing an understanding on the part of the intended audience or tax regs as allowing advocacy of a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opin- ion or conclusion the differences are solely stylistic revproc_86_43 1986_2_cb_729 was issued in response to the deci- sion of the court_of_appeals for the d c circuit holding that the definition of educational in sec_1_501_c_3_-1 income_tax regs was unconsti- tutionally vague in articulating the substantive requirements of the full and fair exposition standard because it allowed subjective application by irs officials see 631_f2d_1030 d c cir petitioners have not challenged the sec_1 c - d income_tax regs definition of educational as unconstitutionally vague they instead argue that the radio messages satisfy the criteria identified in revproc_86_43 supra and are therefore educational parks v commissioner readership because it does not consider their background or training in the subject matter petitioners contend that the radio messages satisfy the cri- teria of revproc_86_43 supra and are therefore edu- cational -making them nonpartisan analysis study or research we therefore must decide whether the radio mes- sages we have found are direct lobbying communications are nonetheless educational and therefore nonpartisan analysis study or research in determining whether the radio messages contain factual distortions we rely except in the case of the radio messages broadcast in upon the explanatory statements for the relevant measures as a benchmark for impartial objective analysis of the measures because explanatory statements were with one exception prepared pursuant to statutory requirements designed to ensure that they were impartial-most notably that the five-person drafting committee consist of two pro- ponents two opponents and a fifth member agreed upon by the preceding four-we are satisfied that the explanatory statements provide a benchmark of impartiality against which the radio messages can be measured to assess whether they contain distortions the financial impact statements published in the voters pamphlets are prepared under similar statutorily prescribed procedures designed to ensure their impartiality the a the radio message contains multiple factors that under revproc_86_43 supra are indicative that the the one exception is the explanatory statement for measure in that instance the oregon legislature overrode the ordinarily applicable statutory provisions or rev stat ann secs and west providing for the five-person drafting committee and statutorily pre- scribed the wording of the explanatory statement nonetheless we con- clude that the explanatory statement for measure likewise provides a reasonable benchmark of impartiality in describing measure that is because as discussed infra the key distortion in the radio message refer- ring to measure was the omission of the role played by the conflict be- tween federal_law and the oregon provisions for inmate work programs in causing the cessation of the oregon inmate work programs that con- flict pointed out in the explanatory statement is an objective factor con- sequently we do not believe the explanatory statement itself engaged in any distortion in pointing out the existence of the conflict united_states tax_court reports method used to communicate the position is not educational first the message distorts the facts which led to oregon’s shutting down a number of its inmate work programs see revproc_86_43 sec dollar_figure factor the message suggests that oregon’s governor and attorney_general could have pre- vented the programs from being shut down but did not because of their personal views of the criminal justice system ie they just don’t think criminals should spend much time in jail and think criminals can be rehabilitated however the explanatory statement for measure indicates that the department of corrections shut the programs down because of a conflict with federal_law and explains further that the constitutional amendments proposed in measure were designed in part to make the constitutionally mandated inmate work programs comply with federal_law the radio message’s implication that oregon’s governor and attorney_general discontinued the inmate work programs because of their personal policy views ignores the role of the federal_law conflict in the shutdown and the fact that measure was proposed in part to cure that conflict the radio message therefore distorts the facts second the message makes substantial use of inflam- matory language and disparaging terms and reaches its conclusion on the basis of strong feelings rather than objec- tive evaluations see id sec_3 the message indicates that the governor and the attorney_general responded to the voters who approved the constitutional amendment creating inmate work programs by saying no we’re not gonna do it further it characterizes the state’s failure to have the pro- grams fully operational as a bunch of whiney excuses these statements are inflammatory disparaging and taken as a whole appear calculated to induce an emotional response in suggesting falsely that certain elected officials dis- regarded an overwhelming popular vote in favor of their per- sonal policy preferences for the foregoing reasons we con- clude the message is not educational within the meaning of sec_1_501_c_3_-1 income_tax regs b we likewise find that the two radio messages that refer to measure are not educational each distorted facts in suggesting that a statute providing for certain parks v commissioner mandatory minimum sentences and certain additional sen- tences for repeat offenders could be implemented without significant cost the first of the two messages contained the following statement concerning an earlier enactment measure requiring minimum sentences back when john kitzhaber was senate president legislation was passed that resulted in a convicted murderer given a life sentence actually serving less than years in jail they said they didn’t have enough jail space but then came measure it required mandatory sentences for violent criminals with no possibility of early release and it required the state to build enough jail space they said it would cost billions of dollars but it didn’t and now measure 61’s on the ballot it requires mandatory sentences for criminals convicted of property crimes if measure passes that criminal goes to jail and they’ll have to build enough jail space to keep ‘em there’ll be no early release the second radio message referencing measure stated in part the citizens not the politicians passed measure putting violent criminals in jail they said it would cost billions but it didn’t and the crime rate went down and now measure with measure that criminal absolutely goes to jail and no early release in asserting that past claims about the financial impact of mandatory minimum prison sentences were unfounded and thereby implying that cost is an inconsequential factor in deciding whether to enact further mandatory minimum sen- tences both messages distorted the available facts con- cerning measure the financial impact statement for united_states tax_court reports measure estimated that the mandatory and presumptive sentences imposed by the measure would require big_number new prison beds by with additional direct state expendi- tures for prison construction and startup of dollar_figure million by direct state expenditures_for prison operating costs and debt service were estimated at dollar_figure million in the first two years after passage and dollar_figure million in the following two years by omitting and seeking to discredit these public esti- mates the radio messages presented distortions of the facts in support of the position they advocated see revproc_86_43 sec dollar_figure factor they are thus not educational within the meaning of sec_1_501_c_3_-1 income_tax regs legislature’s the two radio messages broadcast in that refer to measure also exhibit factors identified in revproc_86_43 supra as indicative of a presentation method that is not educational both messages make substantial use of dispar- aging terms both characterize the administrative agency personnel as non-elected government bureaucrats the first goes on to describe them as the hired workforce and characterizes their attitude towards land- owners adversely affected by an administrative rule as tough that’s your problem not ours the second character- izes administrators as having made up an administrative rule see id sec dollar_figure factor both messages’ description of the circumstances surrounding the administrative actions attacked are skeletal and incomplete they do not identify or even meaningfully describe the statutes and administrative rules being criticized one could surmise from the skeletal descriptions that both involved zoning disputes but the mes- sages do not provide even the most rudimentary description of the countervailing considerations raised by the particular land use requests that were apparently denied thus the radio messages fail to provide a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion id sec_2 because neither message provides the listener with this basic information the messages present positions unsupported by facts id sec dollar_figure factor and are not aimed at developing an understanding on the part of the intended audience because they do not consider the audience’s background or training in the subject parks v commissioner matter id factor these radio messages are thus not educational within the meaning of sec_1 c - d income_tax regs c the two radio messages broadcast in that refer to measures through are not educational because at least two of the criteria in revproc_86_43 supra are present first the messages offer no facts in support of the position that measures through should be approved instead each message summarily declares who would be against this the liberals and criminal defense lawyers see id sec dollar_figure factor second the messages express conclu- sions based more on strong feelings than on objective evalua- tions the messages portray the two members of the oregon legislature who opposed the referral of measures through as fighting against the victims of crime in the victims’ effort to be treated at least as well as the criminals see id factor we conclude on the basis of the methods by which they presented their viewpoint that the messages were there- fore not educational d the first radio message broadcast in that refers to measure asserted that the size of state government as measured by revenues had increased nearly three times faster than personal income over the preceding years we have already concluded that the message’s statement that oregon voters would soon be asked if they wanted to slow down the growth of their state government was a reference to measure which would have limited state spending to of personal income a contemporaneous newspaper article concerning this radio message asserted that the radio message’s statistics were flawed and misleading insofar as they suggested that the oregon state government was growing nearly three times faster than personal income the article contended that the statistics had at least three short- comings the use of personal income figures that were adjusted for population when the state spending figures were not the use of the growth rate of the state’s general fund spending rather than that of all funds spending which rose over the 10-year period as compared to for united_states tax_court reports the general fund and a failure to account for the shift in spending on education from local governments to the state government resulting from a citizen-initiated measure that limited local property taxes the article concluded by asserting that when adjustments were made to account for the foregoing flaws plus inflation the rate of growth of state government as measured by per capita state spending was less than that of personal income specifically a increase in state spending as compared to an increase in per- sonal income over the past decade relying on the newspaper article respondent contends that the radio message contains two of the factors in revproc_86_43 supra that indicate a communication is not edu- cational first respondent argues the message presents dis- torted facts violating factor of the revenue_procedure see revproc_86_43 sec dollar_figure factor respondent’s reliance on a newspaper article to dem- onstrate factual distortions in the radio messages stands in contrast to the benchmarks used for assessing fac- tual distortions in the radio messages at issue in earlier years namely the explanatory statements those statements were the consensus product of a committee composed of per- sons favoring and opposing the ballot measure described as previously discussed we conclude that such a drafting process provided reasonable assurance of the explanatory statements’ impartiality by contrast the newspaper article is itself a piece of advocacy-quite clearly making the case against the conclusions urged by the radio message respondent presents as evidence of the radio message’s dis- torted facts the newspaper article’s assertion that the radio message’s comparison of the rate of growth of personal income with the rate of growth of state spending was flawed because the former is adjusted for population and the latter is not on this record we are unable to conclude that the radio message presented distorted facts it has not been shown that the actual figures for the respective growths of personal income and state spending cited in the radio message were distorted instead the claim of distortion is that the straightforward comparison of those two growth rates is flawed and presumably misleading because one is adjusted for population and the other is not with better evi- dence to support it respondent’s contention might raise a parks v commissioner close question regarding where to draw the line between permissible advocacy and factual distortion however given the dubious evidence respondent has proffered-a newspaper article that is only in the record for lack of a hearsay objec- tion the author of which cannot be cross-examined-we are not persuaded that the radio message presented distorted facts second respondent contends again relying on the news- paper article that the radio message also violates factor of revproc_86_43 sec dollar_figure because there is much back- ground material that is missing from the presentation that would be necessary for the public to understand and evaluate the material in this regard respondent points to the news- paper article’s assertion that the radio message’s statistics failed to account for population growth inflation and the shift in school funding from local to state government respondent makes the further point in support of a factor violation that t he relationship between state spending and personal income is too complex to meaningfully be taught in a single minute as foundation asserts it has done thus the communication was not educational in 102_tc_558 we held that revproc_86_43 supra is not unconstitution- ally vague on its face or as applied to the tax-exempt_organization in that case in so holding we observed petitioner apparently reads the revenue_procedure rev_proc supra to require organizations to present and rebut opposing views the revenue_procedure however does not by its terms require this type of presentation because the irs does not condi- tion educational status under the revenue_procedure on the presentation of opposing views the irs is not called upon to evaluate how accurately or completely an organization presents such views id pincite factor in revproc_86_43 sec dollar_figure states that advocacy of a viewpoint may not be considered educational where t he approach used in the organization’s presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter respondent effectively argues that the radio message’s omis- sion of background material -which respondent identifies as the failure to adjust for population growth inflation or the shift in school funding from local to state government- united_states tax_court reports identified is a violation of factor we disagree we conclude instead that respondent’s treatment of the omissions as a violation of factor interprets revproc_86_43 sec dollar_figure too expansively to require presentation of opposing views for example whether some portion of the sharp increase in state spending purportedly in the radio message could be accounted for by the shift in school funding responsibility to the state is a matter about which advocates for and against limitations on state spending could be expected to take opposing views but to require foundation’s advocacy for state spending limitations to disclose that argument lest it violate factor goes too far we specifically rejected that interpretation of revproc_86_43 supra in nationalist movement because it would require the irs to evaluate how accurately or completely an organization presents opposing views nationalist movement v commissioner t c pincite we reject it here as well and conclude that the first radio message in did not violate factor of revproc_86_43 sec_3 finally for similar reasons we reject respondent’s contention that a factor violation has occurred because the relationship between state spending and personal income is too complex to meaningfully be taught in a single minute accepting such an argument would disqualify most radio and television advertisements where the irs deemed the subject matter complex -raising again the specter of subjective application that revproc_86_43 supra was intended to mitigate-or it would require the irs to evaluate communications for accuracy and completeness in a manner proscribed by nationalist move- ment because the first radio message provided facts and statistics to support its viewpoint that mandatory limits should be imposed on state spending it has provide d a factual foundation for the viewpoint or position being advo- cated revproc_86_43 sec_3 the radio message did not violate factor sec_2 and of revproc_86_43 sec dollar_figure as con- we cite the school funding shift because the newspaper article does not explain how inflation should have been accounted for in its critique of foundation’s radio message or even whether one or both of the state rev- enue and personal income figures had been adjusted for inflation we have considered the omission of the population growth adjustment in our discus- sion of whether the radio message presented distorted facts parks v commissioner tended by respondent consequently the radio message is educational and therefore nonpartisan analysis study or research nonexempt purpose respondent argues in the alternative that the expenditures_for the radio messages are taxable_expenditures under sec_4945 because they were for a nonexempt purpose any amount_paid by a private_foundation for any purpose other than one specified in sec_170 is a taxable_expenditure id the specified purposes are religious chari- table scientific literary and educational as well as fostering amateur sports competition and preventing cruelty to chil- dren or animals sec_170 thus an expenditure for an activity which if it were a substantial part of the organization’s total activities would cause loss of tax exemp- tion is a taxable_expenditure under sec_4945 sec_53_4945-6 foundation excise_tax regs see also sec_1_501_c_3_-1 income_tax regs petitioners argue that the expenditures were not taxable_expenditures under sec_4945 because they were educational petitioners offer educational as the only exempt_purpose of the expenditures we have already found in considering petitioners’ claim that the radio messages were nonpartisan analysis study or research that all but three of them were not edu- cational within the meaning of sec_1_501_c_3_-1 income_tax regs they are therefore also taxable expendi- tures under sec_4945 we have concluded that the first radio message was educational within the meaning of sec_501 and sec_1_501_c_3_-1 income_tax regs consequently the expenditure for that radio message is not a taxable_expenditure under sec_4945 that leaves two radio messages requiring further consideration communication in which respondent has not contended is an attempt to influence legislation under sec_4945 and the second radio message in which we have concluded was not a direct lobbying communication though respondent so contended united_states tax_court reports a communication communication aired when several bills were before the oregon legislative assembly in the spring and summer of that would have amended measure a citizen-initi- ated ballot measure passed in that established manda- tory minimum sentences for certain crimes communication described a man recently arrested for the gruesome serial murders of women documented his lengthy criminal history preceding that arrest and noted the short prison sentence the man served for his past crimes the message then contended that the man would still have been in jail had the mandatory minimum sentences of measure been in effect at the time and noted that the state senate just voted to allow some violent measure convicts a reduction in prison time asking rhetorically now who would do that it identified four senators who had so voted communication contains two factors from revproc_86_43 supra indicating that it is not educational first in failing to provide information concerning the circumstances under which the sentence reductions would apply the radio message omits critical facts see id sec dollar_figure and without these facts a listener could not evaluate whether the reductions were justified or whether they would have reduced the sentence of the accused serial murderer had he been sentenced for his earlier convictions when measure was applicable second in highlighting gruesome serial murders and the extensive criminal background of a single individual without disclosing the nature of the reductions in the legislation supported by the named senators the presen- tation expresses a conclusion-namely that the four named senators acted reprehensibly- more on the basis of strong emotional feelings than of objective evaluations id sec_3 communication is therefore not educational within the meaning of sec_1_501_c_3_-1 income_tax regs and foundation’s expenditure for it is a taxable_expenditure under section d b second radio message in the second radio message repeated the claim of the first that state government revenue had grown nearly three parks v commissioner times faster than personal income but also made a new and different assertion namely that the state of oregon had filed a lawsuit against foundation in retaliation for its disclosures in the first radio message about the growth rate of state revenue in making the assertion about retalia- tion the radio message did not disclose that foundation had been under audit by the oregon attorney general’s office con- cerning its expenditures_for radio advertisements for at a minimum more than two years before the first radio message was broadcast-a material fact of substantial rel- evance to the claim of retaliation petitioners have offered no additional evidence to support the radio message’s claim about retaliation and the evidence in the record-concerning the length and seriousness of the attorney general’s inves- tigation and the unlikely prospects of settlement-tends to rebut the claim of retaliation we conclude that the failure to disclose the investigation given the material nature of that fact to the claim of retaliation rendered the radio mes- sage’s assertion concerning the retaliatory nature of the law- suit a factual distortion see revproc_86_43 sec dollar_figure factor moreover the radio message went on to charac- terize the state’s filing of the lawsuit as follows isn’t that what richard nixon did when he used the irs to go after his political enemies these are obviously inflammatory and disparaging terms causing the radio message to violate factor of revproc_86_43 sec dollar_figure as well given the pres- ence of factor sec_2 and we conclude that the second radio message’s presentation is not educational within the meaning of sec_1_501_c_3_-1 income_tax regs and foundation’s expenditure for it is a taxable_expenditure under section d conclusion foundation’s expenditures_for all of the radio messages during its years at issue except communication and the first and second radio messages were taxable expendi- tures under sec_4945 because they were attempts to influence legislation as defined in sec_4945 and the regulations thereunder in addition all of the expenditures except the first radio message were taxable expendi- tures under sec_4945 because they were not for an exempt_purpose specified in sec_170 the first united_states tax_court reports radio message was educational within the meaning of sec_1_501_c_3_-1 income_tax regs as applied in revproc_86_43 supra consequently the amounts founda- tion paid for the first radio message are not a taxable_expenditure under either sec_4945 or as deter- mined by respondent except with respect to the expenditure for the first radio message we sustain respondent’s determination of the sec_4945 excise_tax deficiencies for foundation for its years at issue b sec_4945 respondent determined excise_tax deficiencies under sec_4945 for mr parks of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively sec_4945 imposes a tax on the agreement of any foundation_manager to the making of an expenditure knowing that it is a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause the tax is limited to dollar_figure per taxable_expenditure and payable by the foundation_manager sec_4945 c the par- ties stipulated that to the extent foundation is found liable for tax under sec_4945 mr parks shall be deemed liable pursuant to i r c a subject_to the dollar_figure limitation contained in sec_4945 unless mr parks establishes that he agreed to the expenditures based on advice of counsel as described in sec_53 a vi as noted respondent represents on brief that foundation’s records did not establish what portion of the dollar_figure foundation spent during its taxable_year was allocable to the first and second radio messages re- spectively such an allocation now becomes necessary in view of our hold- ing that the expenditure for the first was not a taxable_expenditure while the expenditure for the second was we expect the parties to resolve this issue as part of their computations under rule we note in this regard that foundation bears the burden of establishing that an expenditure is not a taxable_expenditure the limit increased to dollar_figure per taxable_expenditure for taxable years beginning after date ppa sec_1212 f stat pincite we find implicit in this stipulation the proposition that mr parks was a foundation_manager within the meaning of sec_4946 the parties also stipulated that mr parks was a member of the board_of directors of foundation and that he approved all of the taxable_expenditures at issue parks v commissioner we note as a preliminary matter that sec_53 a vi foundation excise_tax regs provides that the absence of advice of counsel with respect to an expenditure shall not by itself give rise to any inference that a founda- tion manager agreed to the making of the expenditure know- ingly willfully or without reasonable_cause the parties’ stipulation however has narrowed mr parks’ defense to one of reliance on advice of counsel pursuant to the stipulation mr parks will incur the sec_4945 excise_taxes to the extent foundation is found liable for the related sec_4945 taxes unless he affirmatively establishes that he agreed to the making of the expenditures based on the advice of counsel as that advice is described in the regula- tion sec_53_4945-1 foundation excise_tax regs provides in part as follows vi advice of counsel -if a foundation_manager after full disclosure of the factual situation to legal counsel relies on the advice of such counsel expressed in a reasoned written legal opinion that an expenditure is not a taxable_expenditure under sec_4945 or that expenditures conforming to certain guidelines are not taxable expendi- tures although such expenditure is subsequently held to be a taxable_expenditure the foundation manager’s agreement to such expenditure will ordinarily not be considered knowing or will- ful and will ordinarily be considered due to reasonable_cause within the meaning of sec_4945 a written legal opinion will be considered reasoned even if it reaches a conclusion that is subsequently determined to be incorrect so long as it addresses itself to the facts and applicable law id a written legal opinion that does nothing more than recite the facts and express a conclusion is not reasoned id the parties stipulated that drafts of the radio messages created after date were provided to founda- tion’s tax counsel for his review and approval however the record contains only two written responses from the attorney that address whether specific radio messages would give rise to a taxable_expenditure and a letter from him that could be construed as providing guidelines for taxable_expenditures the first written response that opined that a specific radio message would not give rise to a taxable_expenditure con- cerned the first radio message that referred to measure united_states tax_court reports the response is reproduced in full in our findings as pertinent here the response states we have reviewed the text of radio spot m61 the foundation is not permitted to support or oppose any political_candidate or any ballot measures the conclusion of this radio spot is close to an endorse- ment of the ballot measure but we do not think it goes too far thus the conclusion effectively reached is that the radio message did not reflect a view on measure as provided in the regulations see sec_56_4911-2 pub charity excise_tax regs however nowhere does the written response address the facts of the radio message or the sub- stance of the applicable law such as describing how the statements in the message are similar to or distinguishable from the regulatory examples that delineate what con- stitutes reflect ing a view on a ballot measure for purposes of defining a direct lobbying communication consequently this written response provided by foundation’s tax counsel does not qualify as a reasoned written legal opinion under the regulations the second written response that opined that a specific radio message would not give rise to a taxable_expenditure concerned the two radio messages that we have con- cluded referred to measure that written response stated in full we have reviewed the texts of spots labeled m65-1 and m65-2 they appear to comply with the ‘public edu- cation’ purpose of the parks foundation if you have further questions please contact us this statement does nothing more than recite the facts and express a conclusion sec_53_4945-1 foundation excise_tax regs and is therefore not a reasoned written legal opinion under the regulations finally an date letter from foundation’s tax counsel to mr parks advised him of the exception for lob- bying communications that express a point of view so long as the message is educational as pertinent to the edu- even if one were to construe the written response’s conclusion that the radio message does not go too far as premised on the proposition that the message constituted nonpartisan research analysis or study or was educational within the meaning of the regulations there is likewise no discussion of the requirements of those regulatory exceptions or how the message met those requirements parks v commissioner cational exception for lobbying communications the letter stated it is not possible to express a general_rule for you to follow in your political efforts instead we urge you to simply stay focused on the facts do not succumb to emotion or generalizations of good or bad or conservative or liberal it is certainly acceptable to use humor sar- casm and imagery as long as they do not obscure the factual basis of your message to the extent this date letter may constitute guidelines as contemplated in the regulations it could pro- vide a basis for relief only with respect to the expenditures_for the two radio messages prepared and broadcast in the expenditures_for the radio messages were made in june and july of thus mr parks could not have relied on this letter in making those expenditures or any earlier ones respondent contends that the letter does not constitute advisory guidelines for purposes of the regulation because it does not cite specified language from the regulations and revproc_86_43 supra and therefore does not address itself to the applicable law concerning what is edu- cational we disagree the letter explains as respondent concedes on brief that an expenditure for a lobbying commu- nication that qualifies as educational is not a taxable_expenditure the letter further points out that even where the communication expresses a point of view it is not lob- bying if it stay s focused on the facts and avoids emotion and conclusory generalizations the foregoing material reasonably approximates the substance of the definition of educational in sec_53_4945-2 foundation excise_tax regs as delineated in revproc_86_43 supra we note in this regard the letter’s reference to a point of view being allowable and the emphasis on sticking to facts which approximate the regulation in addition the letter’ sec_56 since we have concluded that foundation’s expenditure for the first radio message was not a taxable_expenditure we need not decide whether mr parks had reasonable_cause based on advice of counsel in agreeing to the expenditure as noted sec_53_4945-2 foundation excise_tax regs pro- vides that a communication is educational even though it advocate s a particular position or viewpoint so long as there is a sufficiently full and continued united_states tax_court reports instructions to avoid emotion and generalizations reflect fac- tors identified in revproc_86_43 supra to be avoided namely express ing conclusions more on the basis of strong emotional feelings than of objective evidence and view- points unsupported by facts while the letter’s anal- ysis is far from a perfect distillation of the applicable law defining an educational communication we conclude that it discussed the applicable law with sufficient accuracy to qualify as a reasoned written legal opinion under sec_53_4945-1 foundation excise_tax regs the question remains whether mr parks in fact relied on foundation’s tax counsel’s advice that is whether the second radio message he approved in adhered to the letter’s guidelines so that mr parks’ reliance could be said to have been based on that adherence as previously noted the second radio message repeated the claim of the first about the growth rate of the oregon state government but made the additional claim that the state government had filed a lawsuit against foundation in retaliation for the disclosures about the growth rate that foundation made in the first radio message mr parks nec- essarily knew when he agreed to the expenditure for the second message that the assertion about the lawsuit’s having been filed as retaliation was a factual distortion at that time he knew-by virtue of the date letter to him from foundation’s tax counsel-that foundation’s funding of radio advertisements had been under active inves- tigation by state authorities and was unlikely to be resolved by settlement well before the broadcast of the first radio message in thus mr parks knew that the second mes- sage did not adhere to the letter’s guideline to stay focused on the facts he knew that the second message contained a significant distortion of fact consequently he did not agree to the expenditure in reliance on legal counsel’s advice that conforming the expenditure to stated guidelines would pre- vent it from being held to be a taxable_expenditure as a result mr parks has not established that his agreement to the expenditure for the second radio message in was based on advice of counsel as described in sec_53 a vi foundation excise_tax regs fair exposition of the pertinent facts parks v commissioner mr parks has offered no evidence of any other written legal opinion addressing the radio messages at issue there- fore he has failed to establish as stated in the parties’ stipu- lations that he agreed to the taxable_expenditures on advice of counsel as described in sec_53_4945-1 foundation excise_tax regs accordingly we sustain respondent’s determination that mr parks has deficiencies in excise_tax under sec_4945 for his years at issue except with respect to foundation’s expenditure for the first radio message c sec_4945 respondent also determined excise_tax deficiencies under sec_4945 for foundation of dollar_figure dollar_figure dollar_figure and dollar_figure for its and tax- able years respectively sec_4945 imposes a tax equal to of the amount of a taxable_expenditure pay- able by the private_foundation when tax is imposed under sec_4945 and the taxable_expenditure is not cor- rected within the taxable_period the taxable_period begins on the date the taxable_expenditure is made and ends on the earlier of the date a notice_of_deficiency with respect to the tax imposed by sec_4945 is mailed or the date on which such tax is assessed sec_4945 correction of a taxable_expenditure occurs when all or part of the expenditure is recovered and if full recovery is not possible corrective action prescribed by the secretary is taken sec_4945 the taxable_period for foundation ended on date when respondent mailed a notice_of_deficiency to it determining deficiencies under sec_4945 the tax- able expenditures were not corrected within the taxable_period petitioners contend that they should not be held liable for the second tier excise_taxes both foundation’s under section b and mr parks’ under section b discussed below because they could still correct the taxable expendi- tures under the correction_period provided under sec_4961 and sec_4963 while it is true that petitioners may still avoid liability for the second tier excise_taxes by cor- recting the taxable_expenditures during the correction_period provided in sec_4963 e -which in general extend sec_145 united_states tax_court reports through any period during which the excise_tax deficiencies cannot be assessed under sec_6213 a - sec_4961 and sec_4963 do not impair our jurisdiction to redetermine the deficiencies as determined by respondent indeed the scheme of those sections is designed to enable tax_court jurisdiction to review section b excise_tax deficiency determina- tions see thorne v commissioner t c pincite h_r rept no pincite 1980_2_cb_657 because foundation’s taxable_expenditures were not cor- rected within the taxable_period provided in sec_4945 we sustain respondent’s determination of defi- ciencies under sec_4945 for its taxable years at issue except with respect to the failure to correct the expenditure for the first radio message which was not a taxable_expenditure d sec_4945 respondent determined excise_tax deficiencies under sec_4945 for mr parks of dollar_figure each year for and when tax is imposed by sec_4945 sec_4945 imposes a tax equal to of the amount of the taxable_expenditure on any foundation_manager who refused to agree to part or all of the correc- tion the tax is limited however to dollar_figure per expendi- ture sec_4945 the commissioner must formally request correction in order for the tax to be imposed thorne v commissioner t c pincite respondent’s revenue_agent made a formal request that mr parks correct the taxable_expenditures at issue in a letter sent to foundation’s tax counsel on date foundation’s tax counsel replied with a letter on date informing the revenue_agent that mr parks refused to make the requested correction accordingly we sustain respondent’s deficiency determinations under sec_4945 for mr parks for his years at issue except with respect to the failure to correct the expenditure for the first radio message which was not a taxable_expenditure the limit increased to dollar_figure per taxable_expenditure for taxable years beginning after date see ppa sec_1212 f stat pincite parks v commissioner iii petitioners’ constitutional challenges because we find petitioners are liable for excise_taxes pursuant to sec_4945 we must address petitioners’ claim that imposition of the excise_taxes at issue is unconstitu- tional petitioners argue that sec_4945 and the regula- tions thereunder as applied to foundation’s expenditures_for the radio messages impermissibly burden their first amend- ment right to freedom of speech petitioners also argue that the regulatory provisions that define a direct lobbying communication are unconstitutionally vague we will address these arguments in turn a first amendment petitioners relying on the u s supreme court’s decision in 551_us_449 contend that to the extent the radio mes- sages may be found to constitute lobbying they are political speech and governmental restrictions on the political speech of nonprofit_corporations are subject_to strict scrutiny under that well-recognized standard of review the government must show that application of the governmental restriction furthers a compelling interest and is narrowly tailored to achieve that interest id pincite petitioners suggest that the supreme court’s decision in citizens united v fed election comm’n 558_us_310 also sub- jecting to strict scrutiny a federal election law prohibition on a corporation’s use of general treasury funds to make inde- pendent expenditures_for electioneering communications reinforces that exacting standard for any restrictions on the political speech of nonprofit_corporations respondent peti- tioners argue has failed to make the required showing with respect to the excise_taxes imposed on account of founda- tion’s expenditures_for the radio messages petitioners also argue that the implementing regulations fail to pass muster under wrtl because they depend upon a contextual analysis in determining whether an expendi- in 558_us_310 the supreme court held that the first amendment prohibits restrictions on political speech based on the speaker’s identity as a corporation observ- ing no sufficient governmental interest justifies limits on the political speech of nonprofit or for-profit corporations united_states tax_court reports ture is a direct lobbying communication an approach which wrtl proscribes while petitioners’ articulation of this latter argument is sketchy they presumably are contending that the regulations’ use of context to conclude that a commu- nication refers to a specific ballot measure even when the communication does not name the measure is impermissible under wrtl the supreme court in wrtl held that the standard for a restriction on political speech must be objec- tive focusing on the substance of the communication rather than amorphous considerations of intent and effect u s pincite and that contextual factors should seldom play a significant role in the inquiry id pincite petitioners’ arguments are misplaced wrtl and citizens united involved outright bans on expenditures_for certain political speech of nonprofit and for-profit corporations under federal election law in each case the supreme court concluded that strict scrutiny applied see citizens united u s pincite wrtl u s pincite at issue here is congress’ imposition of a tax on an otherwise tax-exempt pri- vate foundation as a sanction to deter its use of tax-deduct- ible contributions for lobbying_expenditures the applicable supreme court precedent concerning whether the first amendment prohibits restrictions on lobbying by tax-exempt organizations eligible to receive tax-deductible contributions is regan v taxation with representation of wash 461_us_540 in that case the commissioner had denied sec_501 tax-exempt status to taxation with representation of washington twr a nonprofit corpora- tion because it intended to engage in substantial lobbying_activities ie a greater amount than permitted under the standard in sec_501 limiting tax exemption to cor- porations no substantial part of the activities of which is attempting to influence legislation twr argued that congress’ denial of tax-exempt status on the basis of the corporation’s engagement in greater-than- insubstantial lobbying_activities violated the first amend- ment as illustrations of this use of context we have found that the exam- ples in the regulations demonstrate that a communication refers to a bal- lot measure notwithstanding a failure to cite it by name when it employs terms widely used in connection with the measure or describes its general content or effect parks v commissioner the supreme court disagreed reasoning that b oth tax exemptions and tax-deductibility are a form of subsidy that is administered through the tax system and that congress may consistent with the first amendment choose not to subsidize lobbying by prohibiting the expenditure of tax- deductible contributions for it regan u s pincite the court rejected twr’s claim that the prohibition against substantial lobbying by sec_501 organizations imposed an unconstitutional condition on the receipt of tax- deductible contributions-as proscribed by 357_us_513 instead the court reasoned since twr could employ as it had in the past a dual structure of a sec_501 tax-exempt_entity to conduct its lob- bying activities without using deductible contributions for that purpose and a sec_501 tax-exempt_entity receiving deductible contributions to conduct nonlobbying charitable activities the internal_revenue_code did not deny twr the right to receive deductible contributions to support its nonlobbying activities nor deny it any independent ben- efit on account of its intention to lobby congress was merely refusing to pay for the lobbying out of public moneys regan u s pincite rejecting twr’s first amendment claim outright the court reaffirmed in 358_us_498 that its earlier holding congress is not required by the first amendment to subsidize lobbying in these cases as in cammarano congress has not infringed any first amendment rights or regulated any first amendment activity congress has simply chosen not to pay for twr’s lobbying we again reject the notion that first amendment rights are somehow not fully realized unless they are subsidized by the state regan u s pincite cita- tions omitted the court also rejected the proposition that congress’ deci- sion to deny a subsidy for lobbying by sec_501 organizations is subject_to the strict scrutiny standard of review we have held in several contexts that a legislature’s decision not to subsidize the exercise of a fundamental right does not infringe the right and thus is not subject_to strict this aspect of the supreme court’s reasoning in regan concerning a sec_501 organization’s ability to use an affiliated sec_501 entity for the conduct of lobbying has become known as the alternate channel doctrine see miriam galston campaign speech and contextual anal- ysis first amend l rev united_states tax_court reports ideas’ id pincite scrutiny id pincite a higher level of scrutiny is appropriate only if a subsidy-allocating statute employ s a suspect classification such as race id pincite or discriminate s invidiously in its subsidies in such a way as to ‘ aim at the suppression of dangerous quoting cammarano u s pincite absent the foregoing the government need only show a rational basis for the decision not to extend a subsidy for speech by allowing tax-deductible contributions to support it id pincite see also 555_us_353 reaffirming regan holding in finding strict scrutiny inapplicable in assessing first amendment restrictions on state’s prohibition on local government’s withholding of union dues from wages to sup- port political activities am soc’y of ass’n execs v united_states 195_f3d_47 d c cir finding strict scrutiny review inapplicable in assessing first amendment restric- tions on denial of federal_income_tax deduction for portion of dues paid to tax-exempt trade_association engaged in lob- bying citing regan it follows that if congress may consistent with the first amendment deny outright the tax exemption and eligibility to receive tax-deductible contributions for a sec_501 organization that engages in substantial lobbying-in order to deprive the organization of any_tax subsidy for lobbying- it may also impose on the subset of sec_501 organizations classified as private_foundations the less onerous sanction of excise_taxes that are proportionate to the lobbying_expenditures and likewise designed to deter the use of any_tax subsidy for lobbying furthermore because legisla- tive acts of this nature are treated as the denial of a subsidy for speech subject_to rational basis rather than strict scru- tiny review it is clear that congress or a state government can employ a range of methods to reduce or eliminate a governmental subsidy for speech such as outright denial of tax exemption and eligibility to receive tax-deductible con- tributions regan a proxy tax to recapture the benefit of tax-deductible contributions am soc’y of ass’n execs or a state prohibition on local governments’ withholding_from_wages any union dues to support political activities pocatello educ ass’n the excise_taxes at issue are in this respect quite similar to the proxy tax upheld in am soc’y of ass’n parks v commissioner execs both taxes serve to recapture some of the benefit of the tax-deductible source of the funds thus the excise_taxes at issue readily pass rational basis scrutiny as previously noted congress chose to impose excise_taxes on private_foundations because it concluded that such taxes would be a more effective and proportionate sanc- tion as compared to revocation of tax-exempt status for discouraging private_foundation expenditures of tax-exempt and tax-deductible funds for lobbying or other nonexempt purposes see s rept no supra pincite c b pincite h_r rept no supra pincite c b pincite thus the excise_taxes at issue were intended as a more effective means of limiting the use of the subsidy as in regan the excise_taxes thus bear a rational relation to a legitimate governmental purpose of limiting the tax sub- sidization of lobbying regan u s pincite moreover as with the taxpayer in regan mr parks could readily avoid the excise_taxes for himself and the foundation by establishing a separate sec_501 tax-exempt_entity to make lobbying_expenditures albeit without using tax- deductible contributions to fund those expenditures see id pincite thus consistent with the alternate channel doctrine espoused in regan because foundation could under- take lobbying through an affiliated sec_501 organiza- tion without incurring these excise_taxes the taxes do not we note petitioners do not contend that sec_4945 and the imple- menting regulations employ any suspect classifications or seek to suppress any particular idea or ideology such that heightened scrutiny would be triggered on that basis see 461_us_540 indeed the excise_taxes are triggered when a communication refers to specific_legislation and reflects a view on such legislation sec_56_4911-2 pub charity excise_tax regs without regard to the content of either indeed in regan the supreme court expressly endorsed as legitimate and rational the denial of tax-exempt status as a means of preventing the subsidization of lobbying that served a private interest it appears that congress was concerned that exempt_organizations might use tax-deductible contributions to lobby to promote the private interests of their members it is not irrational for congress to decide that tax exempt charities such as twr should not further benefit at the expense of taxpayers at large by obtaining a further subsidy for lob- bying regan u s pincite citations omitted the excise_taxes at issue are a less onerous means towards the same end united_states tax_court reports burden lobbying but instead only operate to limit its sub- sidization in sum regan and its progeny make clear that the first amendment does not prohibit the imposition of the excise_taxes at issue in these cases apparently recognizing the difficulties presented by regan for their constitutional claims petitioners contend that the supreme court decision in wrtl which reflects a greater degree of first amendment protection for the political speech of nonprofit_corporations has superseded regan con- sequently petitioners argue the excise_taxes at issue can no longer pass muster under the heightened first amendment protection for corporate speech reflected in the more recent supreme court jurisprudence there are significant distinctions between regan and these two more recent supreme court decisions both wrtl and citizens united involved federal election law and outright bans on speech backed by criminal sanctions see citizens united u s pincite wrtl u s pincite the excise_taxes at issue here are in accordance with the regan anal- ysis designed to discourage the use of a tax subsidy and where the subsidy has been used in a manner not intended by congress they have the effect of recapturing a portion of it in this regard we also note that the more onerous second tier excise_taxes can be avoided by correction even after judicial review that sustains their imposition such limita- tions on a tax subsidy would not trigger strict scrutiny under regan neither wrtl nor citizens united discussed or even cited regan which at least suggests that its principle that the denial of a tax subsidy for speech does not abridge first amendment rights is unaffected by those cases moreover two years after the wrtl decision the supreme court relied heavily on regan in holding that a state’s ban on payroll deductions to support a public employee union’s political activities did not abridge the union’s first amendment rights because the state was merely declining to subsidize such rights pocatello educ ass’n u s pincite pocatello educ ass’n would suggest contrary to petitioners’ conten- tions that regan retains full vitality after wrtl petitioners also cite 558_us_310 as reflecting the heightened first amendment protections ac- corded to the political speech of incorporated entities parks v commissioner on the other hand both wrtl and citizens united undoubtedly result in a more enhanced level of first amend- ment protection for the political speech of incorporated enti- ties than had existed before those decisions in particular the identity of the speaker as a corporate entity was justifica- tion for certain restrictions on political speech under 494_us_652 a deci- sion overruled in citizens united u s pincite in so doing the supreme court reasoned in quite broad terms t he government may not suppress political speech on the basis of the speaker’s corporate identity no sufficient government interest justifies limits on the political speech of nonprofit or for-profit corporations id citizens united u s pincite also casts some doubt on the alternate channel doctrine by rejecting the argument that a corpora- tion’s ability to establish a political action committee for engaging in electioneering communications alleviated the first amendment problem with restrictions on the corpora- tion’s entitlement to make these communications directly in any event even if one believed that wrtl or citizens united casts some doubt on the reasoning in regan the supreme court has made clear that it is not the province of a lower federal court to overrule a supreme court precedent that applies to the case before it if a precedent of this court has direct application in a case yet appears to rest on rea- sons rejected in some other line of decisions the court_of_appeals should follow the case which directly controls leaving to this court the prerogative of overruling its own decisions rodriguez 490_us_477 the issue in these cases con- cerns the constitutionality of congress’ imposition of an excise_tax to limit the use of tax-deductible funds for lob- bying by a tax-exempt_entity because regan resolved the same question where congress used denial of tax-exempt status to the same end that case directly controls and we must follow it notwithstanding any suggestion that some of its reasoning may have been undermined in later supreme court decisions in another area-the constitutionality of fed- eral election law restrictions on the political speech of cor- porate entities united_states tax_court reports b vagueness petitioners also argue that the regulations defining a direct lobbying communication as one that refers to specific legis- lation see sec_56_4911-2 pub charity excise_tax regs are unconstitutionally vague because they fail to give notice of the conduct proscribed and enable discriminatory enforcement petitioners contend that the regulations’ use of illustrative examples to elucidate the meaning of refers to see eg sec_56_4911-2 and b d iii pub charity excise_tax regs fails to give the required notice of proscribed conduct petitioners further contend that the regu- latory examples’ extension of the meaning of refers to beyond communications that make specific reference by name to legislation constitutes the use of a multifactor test for distinguishing permissible from impermissible speech that was proscribed in wrtl u s pincite the standard for distinguishing permissible from impermissible speech must eschew ‘the open-ended rough-and-tumble of factors ’ which ‘invit es complex argument in a trial_court and a virtually inevitable appeal quoting 513_us_527 the vagueness doctrine is grounded in the due process clause of the fifth_amendment see 553_us_285 a law is unconstitutionally vague if it fails to provide a person of ordinary intelligence fair notice of what is prohibited or if it is so standardless that it authorizes discriminatory enforcement id but ‘per- fect clarity and precise guidance have never been required even of regulations that restrict expressive activity ’ id quoting 491_us_781 petitioners’ reliance on wrtl as providing the standard of specificity that the regulations must meet is again mis- placed-that standard flows from the strict scrutiny standard of review which is not the standard of review we must use here as the supreme court emphasized in wrtl the statute there at issue banned certain political speech out- right and provided criminal sanctions wrtl u s pincite where instead the government is allocating sub- sidies the supreme court has indicated that the criteria that may be used are less exacting than those required when parks v commissioner speech is directly regulated or a criminal_penalty is at stake citing regan the supreme court observed in this regard a lthough the first amendment certainly has application in the subsidy context we note that the government may allocate competitive funding according to criteria that would be impermissible were direct regulation of speech or a criminal_penalty at stake so long as legislation does not infringe on other constitutionally protected rights congress has wide latitude to set spending priorities see regan u s pincite nat’l endowment for the arts v finley finley 524_us_569 as we concluded earlier the regulatory examples cited above that the secretary has promulgated to elucidate the meaning of refers to extend the phrase’s reach beyond communications that actually cite legislation or a ballot measure by name and extend the phrase to cover commu- nications that employ terms widely used in connection with the legislation or that reference its general content or effect under regan the imposition of the excise_taxes at issue con- stitutes congressional allocation of a tax subsidy rather than the direct regulation-indeed criminal sanctioning-of speech at issue in wrtl consequently the criteria for imposing the excise_taxes need not meet the standard delin- eated in wrtl while undoubtedly the regulatory definition of refers to at issue here may give rise to more disputes at the mar- gin sec_65 than would be the case with a regulation that con- fined refers to to instances where legislation is cited by name we conclude that any such imprecision does not raise constitutional vagueness problems under the lesser standard for subsidy allocation countenanced in finley we note in this regard that it is specific_legislation -also defined in the regulations-that a communication must refer to in order to constitute lobbying that could trigger the excise_taxes in this context the terms widely used and general content or effect criteria are sufficiently objective that they afford fair notice of the conduct proscribed and are not susceptible of discriminatory enforcement under the less stringent standard we note for example that reasonable disputes could arise concerning what constitutes terms widely used in connection with given legislation or what constitutes that legislation’s general content or effect united_states tax_court reports in finley consequently petitioners have not shown that the regulations at issue are unconstitutionally vague iv conclusion we conclude and hold that foundation’s expenditures_for the production and broadcast of the radio messages at issue except communication and the first and second radio messages in were attempts to influence legislation and thus taxable_expenditures under sec_4945 we fur- ther conclude that all of foundation’s expenditures at issue except the expenditure for the first radio message were taxable_expenditures under sec_4945 accordingly foundation is liable for excise_taxes under sec_4945 for its years at issue except with respect to the expenditure for the first radio message because the taxable_expenditures we have sustained were not corrected within the taxable_period foundation is liable for additional taxes under sec_4945 for its taxable years at issue with respect to those taxable_expenditures mr parks is liable for excise_taxes under sec_4945 for his knowing and willful agreement as a foundation_manager to the making of the expenditures sustained as taxable_expenditures mr parks is also liable for additional taxes under sec_4945 for his refusal to agree to correction of the sus- tained taxable_expenditures finally sec_4945 and the regulations thereunder are constitutional as applied to peti- tioners to reflect the foregoing decisions will be entered pursuant to rule f
